Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is entered into as of
November 22, 2005 by and among (i) Navtech (Sweden) AB (the “Purchaser”), a
company duly organized and registered under the laws of Sweden, reg. no.
556687-9218,  and a subsidiary of Navtech Inc., (ii) Navtech, Inc., a Delaware
corporation (“Navtech”), solely for purposes of Section 1.7, and (iii) SAS AB, a
limited liability company with its registered office at SE-195 87 Stockholm, a
company duly organized and registered under the laws of Sweden, reg. no.
556606-8499 (the “Seller”).

 

Introduction

 

The Purchaser wishes to purchase all of the issued and outstanding shares of
capital stock (the “Securities”) of European Aeronautical Group AB, a limited
liability company with its registered address STOOV, S-19587 Stockholm, Sweden,
a company duly organized and registered under the laws of Sweden, reg. no.
556278-5864 (the “Company”) from the Seller.  The Seller wishes to sell the
Securities to the Purchaser on the terms set forth herein.  The purchase of the
Securities and the other transactions contemplated hereby are sometimes
collectively referred to herein as the “Transactions.”

 

An index of defined terms used herein is set forth in ARTICLE 8.

 

NOW THEREFORE, the parties agree as follows:

 


ARTICLE 1
THE TRANSACTIONS; CLOSING


 


1.1.                            PURCHASE AND SALE OF SECURITIES.   IN RELIANCE
UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, AND SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, AT THE CLOSING THE SELLER AGREES TO SELL TO THE
PURCHASER, AND THE PURCHASER AGREES TO PURCHASE FROM THE SELLER, THE SECURITIES,
FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, SECURITY INTERESTS AND
RESTRICTIONS.  AT THE CLOSING, THE SELLER WILL DELIVER CERTIFICATES REPRESENTING
THE SECURITIES TO THE PURCHASER DULY ENDORSED FOR TRANSFER.


 


1.2.                            GENERAL.


 


(A)                                  CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED BELOW:


 

(I)                                    “ADDITIONAL CONSIDERATION” MEANS THE BA
PAYMENTS, AS DESCRIBED IN SECTION 1.5.

 

(II)                                “ESTIMATED PURCHASE PRICE” MEANS
SEK180,000,000, PLUS THE ESTIMATED AMOUNT, IF ANY, BY WHICH THE CLOSING WORKING
CAPITAL EXCEEDS SEK 20,000,000, OR MINUS THE ESTIMATED AMOUNT, IF ANY, BY WHICH
THE CLOSING WORKING CAPITAL IS LESS THAN SEK 20,000,000, ALL AS PROVISIONALLY
DETERMINED IN ACCORDANCE WITH THIS SECTION 1.2.

 

--------------------------------------------------------------------------------


 

(III)                            “FINAL PURCHASE PRICE” MEANS SEK 180,000,000
PLUS THE AMOUNT, IF ANY, BY WHICH THE CLOSING WORKING CAPITAL EXCEEDS SEK
20,000,000, OR MINUS THE AMOUNT, IF ANY, BY WHICH THE CLOSING WORKING CAPITAL IS
LESS THAN SEK 20,000,000, ALL AS FINALLY DETERMINED IN ACCORDANCE WITH
SECTION 1.4.

 

(IV)                               “CLOSING WORKING CAPITAL” MEANS (A) TOTAL
CURRENT ASSETS MINUS (B) TOTAL CURRENT LIABILITIES, AS DETERMINED INACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES OF SWEDEN AND, AS
CONSISTENTLY APPLIED TO THE ANNUAL ACCOUNTS OF THE COMPANY AS REFLECTED IN THE
AUDITED CONSOLIDATED FINANCIAL STATEMENTS (CONSOLIDATED ACCOUNTS) OF THE COMPANY
AS OF DECEMBER 31, 2004.  NOTWITHSTANDING THE FOREGOING, (X) TOTAL CURRENT
LIABILITIES SHALL INCLUDE ALL INTERCOMPANY PAYABLES (OTHER THAN THE PARENT LOAN)
OWED BY THE COMPANY AND THE SUBSIDIARY TO THE SELLER AND ANY OF ITS AFFILIATES
(OTHER THAN THE COMPANY AND THE SUBSIDIARY), AND ALL ASSETS RELATING TO SWEDISH
PENSION PLANS TO THE EXTENT SUCH ASSETS WERE INCLUDED AS CURRENT ASSETS AND
REFLECTED ON THE CONSOLIDATED ACCOUNTS OF THE COMPANY AS OF DECEMBER 31, 2004,
AND ALL LIABILITIES OF THE COMPANY AND THE SUBSIDIARY AS OF IMMEDIATELY PRIOR TO
THE CLOSING IN RESPECT OF PENSION OBLIGATIONS AND LIABILITIES TO EMPLOYEES OF
THE COMPANY AND THE SUBSIDIARY, AND (Y) TOTAL CURRENT ASSETS AND TOTAL CURRENT
LIABILITIES SHALL INCLUDE ALL LIABILITY FOR TAXES AND PREPAYMENTS OF TAXES
THROUGH THE END OF  THE CLOSING DATE DETERMINED BASED UPON A CLOSING OF THE
BOOKS OF THE COMPANY AND THE SUBSIDIARY AT THE END OF THE CLOSING DATE.

 

(V)                                   “DEBT AMOUNT” MEANS ALL PRINCIPAL,
INTEREST, FEES, EXPENSES AND OTHER AMOUNTS IN RESPECT OF BORROWED MONEY, NOTES,
BONDS, DEBENTURES AND OTHER DEBT SECURITIES, INTEREST RATE, CURRENCY OR OTHER
HEDGING ARRANGEMENTS, CAPITAL LEASES, LETTERS OF CREDIT OR INSTALLMENT PURCHASES
INCURRED BY THE COMPANY AND THE SUBSIDIARY PRIOR TO THE CLOSING, OR REQUIRED TO
BE PAID IN ORDER TO DISCHARGE FULLY ALL SUCH AMOUNTS AS OF THE CLOSING.

 


(B)                                  PRE-CLOSING ACKNOWLEDGEMENTS.  AT LEAST ONE
BUSINESS (1) DAY PRIOR TO THE CLOSING, THE SELLER FURNISHED TO THE PURCHASER
(I) A PAYOFF LETTER FROM EACH HOLDER OF ANY PORTION OF THE DEBT AMOUNT, IF ANY,
INDICATING THE AMOUNT REQUIRED TO DISCHARGE IN FULL SUCH PORTION OF THE DEBT
AMOUNT AT CLOSING AND INCLUDING AN UNDERTAKING BY SUCH HOLDER TO DISCHARGE AT
CLOSING ANY LIENS, SECURITY INTERESTS, MORTGAGES, RESTRICTIONS AND ENCUMBRANCES
SECURING SUCH PORTION OF THE DEBT AMOUNT, AND (II) A CERTIFICATE SIGNED BY THE
SELLER SETTING FORTH THE SELLER’S (A) ESTIMATED CLOSING WORKING CAPITAL,
INCLUDING AN ITEMIZATION OF THE COMPONENTS OF CLOSING WORKING CAPITAL, AND
(B) ESTIMATED CALCULATION OF THE ESTIMATED PURCHASE PRICE (THE “ESTIMATED
CLOSING PURCHASE PRICE CERTIFICATE”).  ESTIMATED CLOSING WORKING CAPITAL SHALL
INCLUDE A REASONABLE ESTIMATE OF RESERVES ON ANY ACCOUNTS RECEIVABLE BALANCES
FOR WHICH COLLECTION IS IN DOUBT.  THIS RESERVE SHALL INCLUDE PROVISION FOR ANY
ACCOUNTS RECEIVABLE BALANCES OVERDUE FOR 120 DAYS OR MORE AT THE TIME OF CLOSING
(THE “CLOSING OVERDUE RECEIVABLES”).


 


(C)                                  PAYMENTS AT CLOSING.   AT THE CLOSING, THE
PURCHASER WILL MAKE THE FOLLOWING PAYMENTS OF THE ESTIMATED PURCHASE PRICE, WITH
ANY INCREASE OR DECREASE THERETO SHOWN ON THE ESTIMATED CLOSING PURCHASE PRICE
CERTIFICATE AND APPROVED BY THE PURCHASER, BY WIRE TRANSFER AS FOLLOWS: (I) THE
PURCHASER WILL PAY THE DEBT AMOUNT, IF ANY, TO THE RESPECTIVE HOLDERS THEREOF,
AND (II) THE PURCHASER WILL PAY THE BALANCE TO THE SELLER BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO A BANK ACCOUNT DESIGNATED BY SELLER.

 

2

--------------------------------------------------------------------------------


 


1.3.                            CLOSING.  THE PURCHASE AND SALE OF THE
SECURITIES AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY SHALL TAKE PLACE AT A
CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF CHOATE, HALL & STEWART LLP
ON (A) NOVEMBER 22, 2005 OR (B) IF THE ACTIONS AT CLOSING SPECIFIED IN
SECTION 1.6 HEREOF ARE NOT SATISFIED OR WAIVED AS OF SUCH DATE, ON THE DATE THAT
IS FIVE BUSINESS DAYS AFTER THE SATISFACTION OR WAIVER OF THE ACTIONS AT CLOSING
SPECIFIED IN SECTION 1.6 HEREOF, OR ON SUCH OTHER DATE AS AGREED TO IN WRITING
BY THE SELLER AND THE PURCHASER (THE “CLOSING DATE”).


 


1.4.                            DETERMINATION OF FINAL PURCHASE PRICE


 


(A)                                  WITHIN 120 DAYS AFTER THE CLOSING DATE, THE
PURCHASER WILL CAUSE THE COMPANY’S CURRENT AUDITORS TO PREPARE, AT THE COMPANY’S
COST AND EXPENSE, AN AUDITED ITEMIZED STATEMENT OF THE CLOSING WORKING CAPITAL
AND THE PURCHASER WILL DELIVER TO SELLER WITHIN 120 DAYS AFTER THE CLOSING DATE
A CERTIFICATE (THE “FINAL PURCHASE PRICE CERTIFICATE”), EXECUTED BY THE
PURCHASER, SETTING FORTH SUCH BALANCE SHEET AND ITEMIZED STATEMENT OF THE
CLOSING WORKING CAPITAL, AND A CALCULATION OF THE FINAL PURCHASE PRICE.


 


(B)                                  ALL ACCOUNTS RECEIVABLE OF THE COMPANY AND
THE SUBSIDIARY, INCLUDING THE CLOSING OVERDUE RECEIVABLES, THAT WERE INCLUDED IN
THE CALCULATION OF THE CLOSING WORKING CAPITAL SET FORTH IN THE ESTIMATED
CLOSING PURCHASE PRICE CERTIFICATE THAT HAVE NOT BEEN COLLECTED WITHIN THE 120
DAY PERIOD AFTER THE CLOSING (EXCEPT SUCH ACCOUNTS RECEIVABLE THAT SELLER AND
PURCHASER MAY AGREE IN WRITING WILL BE IMMINENTLY COLLECTED), SHALL BE PURCHASED
BY SELLER FROM THE COMPANY OR THE SUBSIDIARY ON THE 130TH DAY AFTER THE CLOSING
FOR CASH AT THE FACE VALUE OF SUCH ACCOUNTS RECEIVABLE LESS ANY SPECIFIC
RESERVES TAKEN FOR THOSE ACCOUNTS RECEIVABLES AND REFLECTED IN THE ESTIMATED
PURCHASE PRICE CERTIFICATE.  UPON PAYMENT OF SUCH CASH AMOUNTS BY SELLER TO THE
COMPANY OR THE SUBSIDIARY, AS APPLICABLE, THE PURCHASER SHALL SEE TO IT THAT THE
COMPANY OR SUBSIDIARY, AS APPLICABLE, SHALL NOTIFY EACH OTHER PARTY TO SUCH
ACCOUNTS RECEIVABLES THAT SELLER IS NOW THE HOLDER OF SUCH ACCOUNTS RECEIVABLE
AND ANY COLLECTION EFFORTS ARE TO BE DIRECTED TO AND BY SELLER.  DURING THE 120
DAY PERIOD AFTER THE CLOSING, PURCHASER SHALL SEE TO IT THAT THE COMPANY AND THE
SUBSIDIARY, AS APPLICABLE, USE COMMERCIALLY REASONABLE EFFORTS TO COLLECT THE
ACCOUNTS RECEIVABLE THAT WERE INCLUDED IN THE CALCULATION OF THE CLOSING WORKING
CAPITAL AND, TO THE EXTENT THE COMPANY COLLECTS ANY AMOUNTS ON ANY RECEIVABLE
DURING SUCH 120 DAY PERIOD, THE CURRENT ASSETS SET FORTH ON THE FINAL CLOSING
WORKING CAPITAL CERTIFICATE SHALL INCLUDE AN AMOUNT EQUAL TO THE LESSER OF
(I) THE AMOUNT ACTUALLY COLLECTED ON SUCH RECEIVABLE, AND (II) THE AMOUNT OF THE
SPECIFIC RESERVE TAKEN FOR SUCH RECEIVABLE.


 


(C)                                  IF THE SELLER DELIVERS WRITTEN NOTICE (THE
“DISPUTED ITEMS NOTICE”) TO THE PURCHASER WITHIN 30 DAYS AFTER THE DATE OF THE
FINAL PURCHASE PRICE CERTIFICATE, STATING THAT THE SELLER OBJECTS TO ANY ITEMS
ON THE FINAL PURCHASE PRICE CERTIFICATE, SPECIFYING THE BASIS FOR SUCH OBJECTION
IN REASONABLE DETAIL AND SETTING FORTH THE SELLER PROPOSED MODIFICATIONS TO THE
FINAL PURCHASE PRICE CERTIFICATE, THE SELLER AND THE PURCHASER WILL ATTEMPT TO
RESOLVE AND FINALLY DETERMINE AND AGREE UPON THE FINAL PURCHASE PRICE AS
PROMPTLY AS PRACTICABLE.


 


(D)                                  IF THE SELLER AND THE PURCHASER ARE UNABLE
TO AGREE UPON THE FINAL PURCHASE PRICE WITHIN 30 DAYS AFTER DELIVERY OF THE
DISPUTED ITEMS NOTICE, THE SELLER AND THE COMPANY WILL SELECT AN INDEPENDENT,
INTERNATIONALLY RECOGNIZED ACCOUNTING FIRM TO RESOLVE THE DISPUTED ITEMS
SPECIFIED IN THE DISPUTED ITEMS NOTICE.  IF THE PURCHASER AND THE SELLER ARE
UNABLE TO AGREE ON THE SELECTION OF AN ACCOUNTING FIRM, THE ACCOUNTING FIRM WILL
BE CHOSEN BY THE STOCKHOLM CHAMBER OF

 

3

--------------------------------------------------------------------------------


 


COMMERCE, WITH THE EXPENSES OF THE STOCKHOLM CHAMBER OF COMMERCE TO BE SHARED
EQUALLY BY THE PURCHASER AND THE SELLER.  THE ACCOUNTING FIRM WILL (I) RESOLVE
THE DISPUTED ITEMS SPECIFIED IN THE DISPUTED ITEMS NOTICE AND (II) DETERMINE THE
FINAL PURCHASE PRICE, AS MODIFIED ONLY BY THE RESOLUTION OF SUCH ITEMS.  THE
ACCOUNTING FIRM SHALL ADDRESS ONLY THE DISPUTED ITEMS SET FORTH IN THE DISPUTED
ITEMS NOTICE AND MAY NOT ASSIGN A VALUE GREATER THAN THE GREATEST VALUE CLAIMED
FOR SUCH ITEM BY EITHER PARTY OR SMALLER THAN THE SMALLEST VALUE CLAIMED FOR
SUCH ITEM BY EITHER PARTY.   THE DETERMINATION OF THE SELECTED ACCOUNTING FIRM
WILL BE MADE WITHIN 60 DAYS AFTER BEING SELECTED AND WILL BE FINAL AND  BINDING
UPON THE PARTIES.  THE FEES, COSTS AND EXPENSES OF THE ACCOUNTING FIRM SO
SELECTED WILL BE BORNE BY THE PARTY WHOSE POSITIONS GENERALLY DID NOT PREVAIL IN
SUCH DETERMINATION, OR IF THE ACCOUNTING FIRM DETERMINES THAT NEITHER PARTY
COULD FAIRLY BE FOUND TO BE THE PREVAILING PARTY, THEN 50% OF SUCH FEES, COSTS
AND EXPENSES WILL BE PAID BY THE SELLER AND THE PURCHASER WILL PAY OR WILL CAUSE
THE COMPANY TO PAY THE OTHER 50% OF SUCH FEES, COSTS AND EXPENSES.


 


(E)                                  IF THE SELLER DOES NOT DELIVER THE DISPUTED
ITEMS NOTICE TO THE PURCHASER WITHIN 30 DAYS AFTER THE DATE OF THE FINAL
PURCHASE PRICE CERTIFICATE, THE CALCULATION OF THE FINAL PURCHASE PRICE
SPECIFIED IN THE FINAL PURCHASE PRICE CERTIFICATE WILL BE CONCLUSIVELY PRESUMED
TO BE TRUE AND CORRECT IN ALL RESPECTS AND WILL BE FINAL AND BINDING UPON THE
PARTIES.


 


(F)                                    AT SUCH TIME AS THE FINAL PURCHASE PRICE
IS FINALLY DETERMINED, EITHER (I) THE PURCHASER PROMPTLY SHALL PAY THE SELLER AN
AGGREGATE AMOUNT EQUAL TO THE FINAL PURCHASE PRICE LESS THE AMOUNT PAID AT
CLOSING UNDER SECTION 1.2(C), OR (II) THE SELLER SHALL PROMPTLY PAY THE
PURCHASER AN AGGREGATE AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT PAID AT CLOSING
UNDER SECTION 1.2(C) OVER THE FINAL PURCHASE PRICE.


 


(G)                                 THE FINAL DETERMINATION OF THE FINAL
PURCHASE PRICE UNDER THIS SECTION 1.4 SHALL NOT IMPAIR ANY OTHER RIGHTS OF A
PARTY UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INDEMNIFICATION.


 


1.5.                            BA PAYMENTS.


 


(A)                                  DEFINITIONS.                               
FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING DEFINED TERMS SHALL HAVE THE
MEANINGS SPECIFIED BELOW:


 

“BA Revenue Period” means the single period, if any, of consecutive months,
commencing with August, 2006, during which the Company and/or Subsidiary
provides Aerad charting software and related services to British Airways and BA
CitiExpress (collectively, “British Airways”), provided that the BA Revenue
Period shall in any event end on July 31, 2008.   By way of example, if the
Company provides to British Airways Aerad charting software and related services
during the months of August, September, October and November of 2006, and then
ceases providing such services to British Airways, but then commences providing
such services to British Airways again in June, 2007, the BA Revenue Period
shall be the period from August, 2006 through November 2006.

 

“2007 BA Payment Amount” shall equal (i) (A) SEK 15,000,000 multiplied by (B) a
fraction, the numerator of which is the 2007 BA Revenue, and the denominator of
which is

 

4

--------------------------------------------------------------------------------


 

2,037,000 pounds, minus (ii) SEK1,500,000, provided that the 2007 BA Payment
Amount shall not exceed SEK13,500,000.

 

“2007 BA Revenue” means the revenue (in pounds) paid by British Airways to the
Company or Subsidiary for Aerad charting software and related services provided
during the portion, if any, of the BA Revenue Period falling within the period
from August 1, 2006 until July 31, 2007.

 

“2008 BA Payment Amount” shall equal (i) (A) SEK 15,000,000 multiplied by (B) a
fraction, the numerator of which is the 2008 BA Revenue, and the denominator of
which is 2,037,000 pounds, minus (ii) SEK1,500,000, provided that the 2008 BA
Payment Amount shall not exceed SEK13,500,000.

 

“2008 BA Revenue” means the revenue (in pounds) paid by British Airways to the
Company or Subsidiary for Aerad charting software and related services provided
during the portion, if any, of the BA Revenue Period falling within the period
from August 1, 2007 until July 31, 2008.

 

(b)                                  BA Payments.

 

Not later than July 31, 2006, the Purchaser shall pay to Seller SEK 3,000,000.

 

Not later than August 31, 2007, the Purchaser shall pay to Seller an amount
equal to the 2007 BA Payment Amount.

 

Not later than August 31, 2008, the Purchaser shall pay to Seller an amount
equal to the 2008 BA Payment Amount.

 

In no event shall the aggregate payments made pursuant to this Section 1.5
exceed SEK30,000,000.

 


1.6.                            ACTIONS AT CLOSING.


 


(A)                                  AT CLOSING, THE SELLER SHALL:


 

(I)                                    CAUSE THE COMPANY TO KEEP AVAILABLE ITS
SHARE LEDGER WITH CHANGES OF OWNERSHIP DULY NOTED;

 

(II)                                HAVE DELIVERED TO PURCHASER COPIES OF EACH
OF THE FOLLOWING FOR THE COMPANY CERTIFIED TO ITS SATISFACTION BY AN OFFICER OF
THE COMPANY:  (A) THE COMPANY’S ORGANIZATIONAL DOCUMENTS, CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL AUTHORITY AS OF A RECENT DATE; (B) A CERTIFICATE OF THE
APPROPRIATE GOVERNMENTAL AUTHORITY AS OF A RECENT DATE AS TO THE LEGAL EXISTENCE
AND REGISTRATION OF THE COMPANY;

 

(III)                            HAVE CAUSED SCANDINAVIAN AIRLINES SYSTEM TO
EXTEND ITS EXISTING AGREEMENT WITH THE COMPANY DATED APRIL 7, 2005 AND EFFECTIVE
AS OF JANUARY 1, 2005, AND CAUSED SAS BRAATHENS A/S TO EXTEND THEIR EXISTING
AGREEMENT WITH THE COMPANY DATED AS OF SEPTEMBER 26, 2004 (COPIES OF WHICH ARE
ATTACHED HERETO AS EXHIBIT 1.6(A)(III)) FOR A

 

5

--------------------------------------------------------------------------------


 

TERM TO EXPIRE ON NOVEMBER 30, 2008, PURSUANT TO AND IN ACCORDANCE WITH THE FORM
OF EXTENSION AGREEMENTS ATTACHED HERETO AS EXHIBIT 1.6(A)(III);

 

(IV)                               HAVE CAUSED ALL INTERCOMPANY RECEIVABLES OWED
TO THE COMPANY OR THE SUBSIDIARY BY SELLER OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES (OTHER THAN THE COMPANY AND ITS SUBSIDIARY) TO BE BROUGHT CURRENT AS
OF THE CLOSING DATE AND ANY CASH BALANCES OF THE COMPANY HELD IN SELLER ACCOUNTS
AS OF THE CLOSING DATE SHALL BE PAID OR RELEASED TO THE COMPANY; AND

 

(V)                                   HAVE DELIVERED THE RESIGNATIONS OF EACH OF
THE MEMBERS OF THE RESPECTIVE BOARDS OF DIRECTORS OF THE COMPANY AND THE
SUBSIDIARY (OTHER THAN THE EMPLOYEE REPRESENTATIVES).

 


(B)                                  AT CLOSING, THE PURCHASER SHALL:


 

(I)                                    AGAINST DELIVERY BY THE SELLER OF
DOCUMENTATION OF COMPLETION OF THE MATTERS SET FORTH IN AND IN ACCORDANCE WITH
SECTION 1.6(A), PAY THE ESTIMATED PURCHASE PRICE IN ACCORDANCE WITH
SECTION 1.2(C); AND

 

(II)                                CAUSE AN EXTRA SHAREHOLDERS MEETING OF THE
COMPANY AND SUBSIDIARY TO BE HELD IN ORDER TO APPOINT NEW DIRECTORS OF THE BOARD
OF DIRECTORS OF THE COMPANY AND THE SUBSIDIARY IN REPLACEMENT OF THOSE DIRECTORS
WHO RESIGN AT CLOSING.

 


(C)                                  AT CLOSING, EACH PARTY HERETO SHALL DELIVER
TO THE OTHER ALL CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY
SUCH PARTY UNDER THIS AGREEMENT AND ANY OF THE AGREEMENTS CONTEMPLATED HEREBY
THAT ARE ENTERED INTO BY SUCH PARTY, AND ALL SUCH OTHER CERTIFICATES AND
DOCUMENTS AS SUCH OTHER PARTY MAY REASONABLY REQUIRE IN CONNECTION WITH THE
TRANSACTIONS.


 


1.7.                            NAVTECH GUARANTY.  NAVTECH HEREBY GUARANTEES AS
FOR ITS OWN DEBT (IN SWEDISH: “SÅSOM FÖR EGEN SKULD”) THE DUE PERFORMANCE OF THE
OBLIGATIONS OF THE PURCHASER UNDER THIS AGREEMENT.


 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF THE SELLER


 

Except as expressly set forth in this Article, the Seller has not made and will
not make any representation or warranty regarding the Seller, the Company and
the Subsidiary, the Securities and the assets and business of the Company and
the Subsidiary and no action or omission on the part of the Seller or the
Company and the Subsidiary shall be construed as implying any representation or
warranty, including but not limited to written materials and management
presentations given to the Purchaser. For the avoidance of doubt, it shall be
specifically understood that any projections or predictions that may have been
made available to the Purchaser are based on good faith estimates, assumptions
and forecasts by the Company at the time which may prove to be incorrect; and no
assurance is given that actual results will correspond to the results
contemplated by any such projections or predictions.

 

6

--------------------------------------------------------------------------------


 

Against this background, the Seller hereby represents and warrants to the
Purchaser that each of the statements contained in this ARTICLE 2 is true and
correct on the Closing Date:

 


2.1.                            ORGANIZATION, POWER AND STANDING.  THE COMPANY
IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND REGISTERED
UNDER THE LAWS OF SWEDEN, AND HAS ALL REQUISITE POWER AND AUTHORITY (COMPANY AND
OTHERWISE) TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON THE BUSINESS
OF THE DEVELOPMENT AND SALE OF AERONAUTICAL SOFTWARE AND SERVICES, INCLUDING
FLIGHT PLANNING, AIRPORT ANALYSIS, ROUTE DOCUMENTATION AND NAVIGATION DATA AS
CURRENTLY CONDUCTED AND AS CURRENTLY PROPOSED TO BE CONDUCTED (THE “BUSINESS”).


 


2.2.                            RESERVED.


 


2.3.                            SUBSIDIARIES.  EXCEPT AS SET FORTH ON
SCHEDULE 2.3, THE COMPANY HAS NO SUBSIDIARIES.  THE ENTITY INDICATED ON SUCH
SCHEDULE AS SUBSIDIARY IS REFERRED TO HEREIN AS THE “SUBSIDIARY”.  EXCEPT AS SET
FORTH ON SCHEDULE 2.3 AND EXCEPT FOR THE COMPANY’S INTERESTS IN THE SUBSIDIARY,
NEITHER THE COMPANY NOR THE SUBSIDIARY DIRECTLY OR INDIRECTLY OWNS ANY EQUITY
INTEREST IN ANY OTHER CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE, TRUST OR OTHER BUSINESS ORGANIZATION.  THE SUBSIDIARY IS DULY
ORGANIZED, VALIDLY EXISTING AND, IF REQUIRED, REGISTERED UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS ORGANIZED, AS SET FORTH ON SCHEDULE 2.3.  THE
SUBSIDIARY HAS FULL POWER AND AUTHORITY (CORPORATE, COMPANY AND OTHERWISE) TO
OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS SUCH
BUSINESS IS NOW CONDUCTED.


 


2.4.                            DUE AUTHORIZATION; VALIDITY AND ENFORCEABILITY. 
THE SELLER HAS FULL POWER AND AUTHORITY AND HAS TAKEN ALL REQUIRED ACTION ON ITS
PART NECESSARY TO PERMIT IT TO EXECUTE AND DELIVER AND TO CARRY OUT THE TERMS OF
THIS AGREEMENT AND THE OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS OF THE SELLER
CONTEMPLATED HEREBY.  THIS AGREEMENT IS, AND EACH OF THE OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH THE SELLER IS A PARTY
SHALL BE WHEN EXECUTED, THE VALID AND BINDING OBLIGATIONS OF THE SELLER, AS THE
CASE MAY BE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


2.5.                            CAPITALIZATION.


 


(A)                                  THE COMPANY’S AUTHORIZED AND OUTSTANDING
CAPITAL STOCK IS AS SET FORTH ON SCHEDULE 2.5(A) HERETO.  THE SECURITIES
CONSTITUTE ALL OF THE COMPANY’S OUTSTANDING CAPITAL STOCK AND ARE OWNED
BENEFICIALLY AND OF RECORD BY THE SELLER IN THE AMOUNTS SET FORTH ON
SCHEDULE 2.5(A) AND ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE.  THE SELLER HAS GOOD, MARKETABLE AND UNENCUMBERED TITLE TO THE
SECURITIES.


 


(B)                                  THE SUBSIDIARY’S AUTHORIZED AND OUTSTANDING
CAPITAL STOCK OR OTHER EQUITY INTERESTS ARE AS SET FORTH ON
SCHEDULE 2.5(B) HERETO.  THE SUBSIDIARY’S OUTSTANDING CAPITAL STOCK OR OTHER
EQUITY INTERESTS ARE OWNED BENEFICIALLY AND OF RECORD BY THE COMPANY AND IN THE
AMOUNTS SET FORTH ON SCHEDULE 2.5(B) AND HAVE BEEN DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.


 


(C)                                  THE PURCHASER WILL, AT THE CLOSING, ACQUIRE
GOOD AND MARKETABLE TITLE TO THE SECURITIES, FREE AND CLEAR OF ANY LIENS,
ENCUMBRANCES, SECURITY INTERESTS, CLAIMS, OR RESTRICTIONS, OTHER THAN
RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS.

 

7

--------------------------------------------------------------------------------


 


(D)                                  THERE ARE NO OUTSTANDING OPTIONS, WARRANTS,
CONVERTIBLE OR EXCHANGEABLE SECURITIES OR OTHER RIGHTS THAT COULD, DIRECTLY OR
INDIRECTLY, OBLIGATE THE COMPANY OR ANY SUBSIDIARY TO ISSUE SHARES OF ITS
CAPITAL STOCK OR OTHER SECURITIES.  THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK
APPRECIATION, PHANTOM STOCK OR SIMILAR RIGHTS WITH RESPECT TO THE COMPANY OR ANY
SUBSIDIARY.  THERE ARE NO AGREEMENTS, WRITTEN OR ORAL, RELATING TO THE
ACQUISITION, DISPOSITION, OR VOTING OF ANY SECURITY OF THE COMPANY OR THE
SUBSIDIARY.


 


(E)                                  NEITHER THE COMPANY NOR THE SUBSIDIARY IS
SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO REDEEM, PURCHASE OR
OTHERWISE ACQUIRE OR RETIRE ANY OF ITS EQUITY SECURITIES.  NO PERSON HAS ANY
RIGHT OF FIRST OFFER, RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT OR OTHER SIMILAR
RIGHT IN CONNECTION WITH THE ISSUANCE OR SALE OF THE OUTSTANDING SECURITIES OF
THE SUBSIDIARY OR THE SECURITIES, OR WITH RESPECT TO ANY FUTURE OFFER, SALE OR
ISSUANCE OF SECURITIES BY THE COMPANY OR THE SUBSIDIARY.  AS USED HEREIN,
“PERSON” MEANS ANY NATURAL PERSON OR CORPORATION, LIMITED LIABILITY COMPANY,
PARTNERSHIP, TRUST OR OTHER ENTITY.


 


2.6.                            FINANCIAL STATEMENTS.  THE SELLER HAS DELIVERED
TO THE PURCHASER THE AUDITED, CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND THE
SUBSIDIARY AS AT DECEMBER 31, 2003 AND DECEMBER 31, 2004, AND THE AUDITED,
PROFIT AND LOSS STATEMENTS FOR THE FISCAL YEARS THEN ENDED (THE “AUDITED
FINANCIAL STATEMENTS”).  THE SELLER HAS ALSO FURNISHED TO THE PURCHASER THE
UNAUDITED, CONSOLIDATED BALANCE SHEET OF THE COMPANY AND THE SUBSIDIARY (THE
“BALANCE SHEET”) AS AT SEPTEMBER 30, 2005 (THE “BALANCE SHEET DATE”) AND THE
UNAUDITED, CONSOLIDATED PROFIT AND LOSS STATEMENTS OF THE COMPANY AND THE
SUBSIDIARY FOR THE NINE-MONTH PERIOD THEN ENDED.  THE AUDITED FINANCIAL
STATEMENTS AND THE BALANCE SHEET AND THE NOTES THERETO, IF ANY, ARE ACCURATE IN
ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE FINANCIAL CONDITION OF THE COMPANY
AND THE SUBSIDIARY AT THE RESPECTIVE DATES THEREOF AND THE RESULTS OF THEIR
OPERATIONS FOR THE PERIODS THEN ENDED, AND WERE PREPARED IN ACCORDANCE WITH THE
BOOKS AND RECORDS OF THE COMPANY AND THE SUBSIDIARY IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES OF SWEDEN, CONSISTENTLY APPLIED
DURING THE PERIODS COVERED THEREBY.


 


2.7.                            MATERIAL ADVERSE CHANGES.  SINCE THE BALANCE
SHEET DATE, OTHER THAN AS SHOWN ON SCHEDULE 2.7, THE COMPANY AND THE SUBSIDIARY
HAS OPERATED ONLY IN THE USUAL AND ORDINARY COURSE, AND THERE HAS BEEN NO
(A) ACQUISITION OR DISPOSITION OF ASSETS OR SECURITIES, OR COMMITMENT THEREFOR
BY THE COMPANY OR THE SUBSIDIARY, EXCEPT FOR THE ACQUISITION OR DISPOSITION OF
ASSETS IN THE ORDINARY COURSE OF BUSINESS; (B) LIENS, SECURITY INTERESTS,
RESTRICTIONS, OR ENCUMBRANCES PLACED UPON ANY OF THE COMPANY’S OR THE
SUBSIDIARY’S ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS; (C) INCREASE IN
THE COMPENSATION OR COMMISSION RATES PAYABLE BY THE COMPANY OR THE SUBSIDIARY TO
ANY OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT OR SALES AGENT, EXCEPT FOR SUCH
INCREASES IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE;
(D) DIVIDEND, DISTRIBUTION, REDEMPTION, RECAPITALIZATION OR OTHER TRANSACTION
INVOLVING THE EQUITY SECURITIES OF THE COMPANY OR THE SUBSIDIARY, OR
DISTRIBUTION OR PAYMENT TO THE SELLER OR ANY OF THEIR RELATIVES OR AFFILIATES
(AS USED HEREIN, AN “AFFILIATE” OF, OR PERSON “AFFILIATED” WITH, A PERSON, SHALL
MEAN A PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY OR UNDER
COMMON CONTROL WITH, THE PERSON SPECIFIED); (E) CAPITAL EXPENDITURES BY THE
COMPANY OR ANY SUBSIDIARY IN EXCESS OF SEK 400,000; OR (F) COMPANY SPECIFIC
EVENT OR CONDITION WHICH INDIVIDUALLY, OR TOGETHER WITH ANY OTHER EVENTS OR
CONDITIONS, HAS HAD OR COULD REASONABLY HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OR THE AFFAIRS, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY OR THE SUBSIDIARY.

 

8

--------------------------------------------------------------------------------


 


2.8.                            MATERIAL CONTRACTS.  SCHEDULE 2.8 SETS FORTH A
COMPLETE AND ACCURATE LIST, IN EACH CASE WHETHER WRITTEN OR UNWRITTEN, WITH AN
INDICATION WHETHER OR NOT A “CHANGE OF CONTROL” CLAUSE IS INCLUDED.


 


(A)                                  AGREEMENTS, CONTRACTS OR ARRANGEMENTS
(OTHER THAN CUSTOMER AGREEMENTS, CONTRACTS OR ARRANGEMENTS) WITH RESPECT TO
WHICH THE COMPANY OR ANY SUBSIDIARY HAS ANY LIABILITY OR OBLIGATION INVOLVING
MORE THAN SEK 1,000,000 ANNUALLY, CONTINGENT OR OTHERWISE;


 


(B)                                  AGREEMENTS, CONTRACTS, INSTRUMENTS OR
ARRANGEMENTS PURSUANT TO WHICH THE COMPANY OR THE SUBSIDIARY IS A PARTY RELATING
TO THE BORROWING OF MONEY, ANY CAPITAL LEASE OR PURCHASE ON AN INSTALLMENT BASIS
OF ANY ASSET, OR THE GUARANTEE OF ANY OF THE FOREGOING;


 


(C)                                  AGREEMENTS, CONTRACTS OR ARRANGEMENTS WHICH
PLACE ANY MATERIAL LIMITATION ON THE METHOD OF CONDUCTING, OR SCOPE OF, THE
BUSINESS.; AND


 

(d)                                  agreements, contracts or arrangments with
customers with respect to which the Company or the Subsidiary has an annual,
estimated revenue exceeding SEK 1,000,000.

 

All the foregoing (whether written or unwritten), including all amendments or
modifications thereto, are referred to as “Material Contracts.”  The Seller has
furnished to the Purchaser through a data room copies of all Material Contracts
(or descriptions thereof, in the case of oral contracts).  Each Material
Contract (or description) sets forth the entire agreement and understanding
between the Company and/or the Subsidiary and the other parties thereto.  Each
Material Contract is valid, binding and in full force and effect, and there is
no event or condition which has occurred or exists, which constitutes or which,
with or without notice, the happening of which and/or the passage of time, could
constitute a default or breach under any such Material Contract by the Company
or the Subsidiary or, to the knowledge of the Seller, any other party thereto,
or could cause the acceleration of any obligation of any party thereto or give
rise to any right of termination or cancellation thereof (a “Default”), except
to the extent solely related to delayed payments of a customer of the Company
consistent with the past payment practices of such customer.  Neither the Seller
nor the Company has any reason to believe that the parties to any Material
Contract will not fulfill their obligations thereunder in all material respects.

 


2.9.                            REAL PROPERTY.


 


(A)                                  NEITHER THE COMPANY NOR THE SUBSIDIARY OWNS
ANY LAND, BUILDINGS, EASEMENTS OR OTHER REAL PROPERTY RIGHTS.


 


(B)                                  SCHEDULE 2.9(B) SETS FORTH EACH INTEREST IN
REAL PROPERTY LEASED BY THE COMPANY OR THE SUBSIDIARY, THE LESSOR OF SUCH LEASED
PROPERTY, THE ANNUAL RENT PAYABLE BY THE COMPANY OR ANY SUBSIDIARY IN RESPECT OF
SUCH LEASED PROPERTY, AND EACH LEASE OR ANY OTHER ARRANGEMENT UNDER WHICH SUCH
PROPERTY IS LEASED (THE “LEASED PROPERTY”).  THE COMPANY AND THE SUBSIDIARY, AS
APPLICABLE, ENJOYS PEACEFUL AND QUIET POSSESSION OF ITS LEASED PREMISES, AND IS
NOT IN DEFAULT OR BREACH UNDER ANY SUCH LEASEHOLD.  NEITHER THE COMPANY NOR THE
SUBSIDIARY HAS BEEN INFORMED THAT ANY LESSOR UNDER ANY OF THE LEASES SET FORTH
ON SCHEDULE 2.9(B) HAS TAKEN ACTION IN RESPECT OF ANY LEASE OR THREATENED TO
TERMINATE ANY LEASE BEFORE THE EXPIRATION DATE

 

9

--------------------------------------------------------------------------------


 


SPECIFIED IN SUCH LEASE.   EXCEPT AS SET FORTH ON SCHEDULE 2.9(B), THE COMPANY
AND THE SUBSIDIARY IS ENTITLED TO THE BENEFIT OF NON-DISTURBANCE AGREEMENTS THAT
WILL PERMIT IT TO CONTINUE TO OCCUPY ANY LEASED PROPERTY UNDER ITS EXISTING
LEASES IN THE EVENT OF A CHANGE IN OWNERSHIP OR FORECLOSURE UPON THE FEE
INTEREST IN SUCH LEASED PROPERTY.


 


(C)                                  THE LEASED REAL PROPERTY CONSTITUTE ALL
REAL PROPERTY CURRENTLY USED IN, THE CONDUCT OF THE BUSINESS, AND ARE ADEQUATE
TO CONDUCT THE OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES AS CURRENTLY
CONDUCTED.


 


(D)                                  TO THE KNOWLEDGE OF THE SELLER, THERE IS NO
PENDING OR THREATENED CONDEMNATION, EXPROPRIATION OR SIMILAR PROCEEDING WITH
RESPECT TO ANY REAL PROPERTY OCCUPIED BY THE COMPANY OR THE SUBSIDIARY.


 


(E)                                  TO THE KNOWLEDGE OF THE SELLER, EACH REAL
PROPERTY OCCUPIED BY THE COMPANY OR THE SUBSIDIARY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL BUILDING, ZONING, SUBDIVISION, HEALTH, SAFETY AND
OTHER APPLICABLE LAWS AND REGULATIONS.  TO THE KNOWLEDGE OF THE SELLER, NONE OF
THE BUILDINGS, PLANT OR STRUCTURES ON THE LEASED PROPERTY IS IN NEED OF
MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY, ROUTINE MAINTENANCE AND REPAIRS THAT
ARE NOT MATERIAL.  TO THE KNOWLEDGE OF THE SELLER, ALL UTILITY SYSTEMS SERVING
THE LEASED PROPERTY ARE ADEQUATE FOR THE BUSINESS AS CURRENTLY CONDUCTED.


 


2.10.                     PERSONAL PROPERTY, ETC.  THE COMPANY AND THE
SUBSIDIARY HAS GOOD TITLE TO OR A VALID LEASEHOLD OR LICENSE INTEREST IN EACH
ITEM OF PERSONAL PROPERTY USED BY IT IN THE BUSINESS (INCLUDING GOOD AND
MARKETABLE TITLE TO ALL ASSETS REFLECTED ON THE BALANCE SHEET, EXCEPT FOR
ACCOUNTS RECEIVABLE COLLECTED AND INVENTORY DISPOSED OF IN THE ORDINARY COURSE
SINCE THE BALANCE SHEET DATE), FREE AND CLEAR OF ANY SECURITY INTERESTS, LIENS,
RESTRICTIONS AND ENCUMBRANCES OF EVERY KIND, NATURE AND DESCRIPTION.  EXCEPT AS
SET FORTH ON SCHEDULE 2.10, THE ASSETS AND PROPERTIES OF THE COMPANY AND THE
SUBSIDIARY, TOGETHER WITH THE BENEFITS AND SERVICES PROVIDED UNDER THE
TRANSITION SERVICE AGREEMENTS, INCLUDE ALL ASSETS CURRENTLY USED IN THE CONDUCT
OF THE BUSINESS AND ARE ADEQUATE TO CONDUCT THE OPERATIONS OF THE COMPANY AND
THE SUBSIDIARY AS CURRENTLY CONDUCTED.


 


2.11.                     INTELLECTUAL PROPERTY.


 


(A)                                  AS USED HEREIN “INTELLECTUAL PROPERTY”
MEANS ALL (I) PATENTS, PATENT APPLICATIONS, PATENT DISCLOSURES AND INVENTIONS,
(II) TRADEMARKS, SERVICE MARKS, TRADE DRESS, TRADE NAMES, LOGOS AND CORPORATE
NAMES (IN EACH CASE, WHETHER REGISTERED OR UNREGISTERED) AND REGISTRATIONS AND
APPLICATIONS FOR REGISTRATION THEREOF TOGETHER, TO THE EXTENT APPLICABLE, WITH
ALL OF THE GOODWILL ASSOCIATED THEREWITH, (III) COPYRIGHTS (REGISTERED OR
UNREGISTERED) AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF,
(IV) COMPUTER SOFTWARE, DATA, DATA BASES AND DOCUMENTATION THEREOF, (V) TRADE
SECRETS AND OTHER CONFIDENTIAL INFORMATION (INCLUDING, WITHOUT LIMITATION,
IDEAS, FORMULAS, COMPOSITIONS, INVENTIONS (WHETHER PATENTABLE OR UNPATENTABLE
AND WHETHER OR NOT REDUCED TO PRACTICE), KNOW-HOW, MANUFACTURING AND PRODUCTION
PROCESSES AND TECHNIQUES, RESEARCH AND DEVELOPMENT INFORMATION, DRAWINGS,
SPECIFICATIONS, DESIGNS, PLANS, PROPOSALS, TECHNICAL DATA, COPYRIGHTABLE WORKS,
FINANCIAL AND MARKETING PLANS AND CUSTOMER AND SUPPLIER LISTS AND INFORMATION),
(VI) WORLD WIDE WEB ADDRESSES AND DOMAIN NAME REGISTRATIONS AND (VII) WORKS OF
AUTHORSHIP INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS, SOURCE CODE AND

 

10

--------------------------------------------------------------------------------


 


EXECUTABLE CODE, WHETHER EMBODIED IN SOFTWARE, FIRMWARE OR OTHERWISE,
DOCUMENTATION, DESIGNS, FILES, RECORDS, DATA AND MASK WORKS AND ANY RIGHTS IN
SEMICONDUCTOR MASKS, LAYOUTS, ARCHITECTURES OR TOPOGRAPHY.  AS USED HEREIN
“COMPANY INTELLECTUAL PROPERTY” MEANS INTELLECTUAL PROPERTY OWNED OR USED BY THE
COMPANY OR THE SUBSIDIARY.


 


(B)                                  SCHEDULE 2.11(A) LISTS ALL COMPANY
INTELLECTUAL PROPERTY, DESCRIBES THE COMPANY INTELLECTUAL PROPERTY AND DESCRIBES
COMPANY’S AND THE SUBSIDIARY’S RIGHTS IN THE COMPANY INTELLECTUAL PROPERTY. 
EXCEPT AS SET FORTH ON SCHEDULE 2.11(A), THE COMPANY INTELLECTUAL PROPERTY IS
ALL OF THE INTELLECTUAL PROPERTY USED IN THE BUSINESS AS CURRENTLY CONDUCTED AND
IS SUFFICIENT TO CONDUCT THE OPERATIONS OF THE COMPANY AND THE SUBSIDIARY AS
CURRENTLY CONDUCTED.


 


(C)                                  SCHEDULE 2.11(A) LISTS ALL LICENSES AND
OTHER RIGHTS GRANTED BY THE COMPANY OR THE SUBSIDIARY TO ANY PERSON WITH RESPECT
TO ANY COMPANY INTELLECTUAL PROPERTY AND ALL LICENSES AND OTHER RIGHTS GRANTED
BY ANY PERSON TO THE COMPANY OR THE SUBSIDIARY WITH RESPECT TO ANY COMPANY
INTELLECTUAL PROPERTY.  EXCEPT FOR COMPANY INTELLECTUAL PROPERTY LICENSED TO THE
COMPANY PURSUANT TO LICENSES LISTED ON SCHEDULE 2.11(A), THE COMPANY AND THE
SUBSIDIARY OWNS THE ENTIRE RIGHT, TITLE AND INTEREST IN THE COMPANY INTELLECTUAL
PROPERTY.  THE VALIDITY OF SUCH LICENSES WILL NOT BE AFFECTED BY THE PARTIES’
ENTRY INTO THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN.


 


(D)                                  NEITHER THE COMPANY NOR THE SUBSIDIARY HAS
VIOLATED, OR IS VIOLATING BY CONDUCTING THE BUSINESS, ANY INTELLECTUAL PROPERTY
(OTHER THAN A PATENT, TRADEMARK OR TRADE NAME) OF ANY OTHER PERSON, AND THE
SELLER HAS NO KNOWLEDGE OF ANY VIOLATION BY ANY PERSON OF ANY COMPANY
INTELLECTUAL PROPERTY.  TO THE BEST OF THE SELLER’S KNOWLEDGE, NEITHER THE
COMPANY NOR THE SUBSIDIARY HAS VIOLATED, OR IS VIOLATING BY CONDUCTING THE
BUSINESS, ANY PATENT, TRADEMARK OR TRADE NAME OF ANY OTHER PERSON.  EXCEPT AS
SET FORTH ON SCHEDULE 2.11(A), NONE OF THE COMPANY OR THE SUBSIDIARY OR THE
SELLER HAS RECEIVED ANY NOTICE FROM ANY PERSON CLAIMING INFRINGEMENT OF A
PERSON’S INTELLECTUAL PROPERTY RIGHTS.


 


(E)                                  EACH PATENT, TRADEMARK, MASK WORK OR
REGISTERED COPYRIGHT OWNED BY THE COMPANY OR THE SUBSIDIARY IS VALID, ALL
NECESSARY FEES IN CONNECTION WITH SUCH COMPANY INTELLECTUAL PROPERTY HAVE BEEN
PAID, AND ALL NECESSARY DOCUMENTS IN CONNECTION WITH SUCH COMPANY INTELLECTUAL
PROPERTY HAVE BEEN FILED WITH THE RELEVANT AUTHORITIES. THERE IS NO REASONABLY
FORESEEABLE LOSS OF ANY COMPANY INTELLECTUAL PROPERTY.


 


(F)                                    THE COMPANY AND THE SUBSIDIARY HAS TAKEN
ALL COMMERCIALLY REASONABLE STEPS TO OBTAIN AND PROTECT THEIR OWNERSHIP OF, AND
THE CONFIDENTIALITY OF, THE COMPANY INTELLECTUAL PROPERTY INCLUDING, WITHOUT
LIMITATION, OBTAINING VALID IRREVOCABLE ASSIGNMENT OF ANY INTELLECTUAL PROPERTY
CREATED BY CURRENT AND FORMER CONSULTANTS AND CONTRACTORS AS SET FORTH ON
SCHEDULE 2.11(F).


 


2.12.                     ESTONIA SUBSIDIARY.  ON OCTOBER 17, 2005, THE COMPANY
SOLD ALL OF ITS OWNERSHIP IN EUROPEAN AERONAUTICAL GROUP ESTONIA OU (THE
“ESTONIA SUB”) TO CAREL LLC.  THE ESTONIA SUB WAS NEVER ENGAGED IN ANY BUSINESS
OR OTHER ACTIVITY AND NEVER HAD ANY ASSETS, LIABILILTIES OR OBLIGATIONS OF ANY
KIND.  THE COMPANY DOES NOT  HAVE AND THERE WILL NOT BE ANY LIABILITIES OR
OBLIGATIONS OF THE COMPANY WITH RESPECT OR RELATED TO THE ESTONIA SUB.

 

11

--------------------------------------------------------------------------------


 


2.13.                     INVENTORIES.  THE INVENTORY OF THE COMPANY AND THE
SUBSIDIARY CONSISTS OF  MATERIALS, MANUFACTURED AND PURCHASED PARTS AND FINISHED
GOODS SALEABLE OR USABLE IN THE ORDINARY COURSE OF BUSINESS WITHIN TWELVE (12)
MONTHS.  THE INVENTORY OF THE COMPANY AND EACH SUBSIDIARY IS AND AS OF THE
CLOSING WILL BE FIT AND SUFFICIENT FOR THE PURPOSES FOR WHICH IT WAS PROVIDED
AND WILL BE NORMAL AND REASONABLE IN KIND AND AMOUNT IN LIGHT OF THE NORMAL
NEEDS OF THE BUSINESS.


 


2.14.                     WARRANTY CLAIMS.  EXCEPT AS SET FORTH IN
SCHEDULE 2.14, THERE ARE, AND SINCE JANUARY 1, 2004, THERE HAVE BEEN, NO CLAIMS
IN WRITING AGAINST THE COMPANY OR THE SUBSIDIARY ALLEGING ANY MATERIAL DEFECTS
IN THE COMPANY’S OR ANY SUBSIDIARY’S SERVICES OR PRODUCTS, OR ALLEGING ANY
MATERIAL FAILURE OF THE PRODUCTS OF THE COMPANY OR ANY SUBSIDIARY TO MEET
SPECIFICATIONS, OR ORAL NOTICE THEREOF UNDER CIRCUMSTANCES THAT, TO THE
KNOWLEDGE OF SELLER AND GOOD FAITH BELIEF OF THE SELLER, COULD HAVE A REASONABLE
LIKELIHOOD OF GIVING RISE TO SUCH A CLAIM.


 


2.15.                     CUSTOMERS AND SUPPLIERS.  TO THE KNOWLEDGE OF THE
SELLER WITH RESPECT TO THE CUSTOMER CONTRACTS AND ARRANGEMENTS LISTED ON THE
MATERIAL CONTRACTS SCHEDULE 2.8, (A) ALL CUSTOMERS WILL CONTINUE PURCHASING,
WITHOUT SIGNIFICANT REDUCTIONS, PRODUCTS OR SERVICES FROM THE COMPANY OR THE
SUBSIDIARY, (B) ALL SIGNIFICANT SUPPLIERS MATERIAL TO THE COMPANY OR THE
SUBSIDIARY (DEFINED AS SUPPLIERS FROM WHICH THE COMPANY OR THE SUBSIDIARY
ORDERED MATERIALS, SUPPLIES, MERCHANDISE, SERVICES OR OTHER GOODS FOR THE
BUSINESS HAVING AN AGGREGATE PURCHASE PRICE OF SEK 1,000,000 OR MORE DURING THE
LAST TWELVE (12) MONTHS), WILL CONTINUE TO SELL TO THE COMPANY OR SUCH
SUBSIDIARY THE PRODUCTS AND SERVICES CURRENTLY SOLD BY EACH OF THEM TO THE
COMPANY OR THE SUBSIDIARY AND (C) ALL OTHER PARTIES THAT HAVE MATERIAL BUSINESS
RELATIONS WITH THE COMPANY AND THE SUBSIDIARY WILL CONTINUE SUCH RELATIONS.  TO
THE SELLER’S KNOWLEDGE, THE COMPANY’S AND THE SUBSIDIARY’S RELATIONSHIPS WITH
SUCH CUSTOMERS, SUPPLIERS AND OTHER PARTIES ARE GOOD COMMERCIAL WORKING
RELATIONSHIPS.  DURING THE PREVIOUS 18 MONTHS NO MATERIAL SUPPLIER OR CUSTOMER
REPRESENTING MORE THAN SEK 1,000,000 OF CONSOLIDATED ANNUALIZED REVENUES OR
EXPENSES, AS APPLICABLE, FOR THE COMPANY OR THE SUBSIDIARY HAS TERMINATED OR
THREATENED TO TERMINATE, ITS RELATIONSHIP WITH THE COMPANY OR THE SUBSIDIARY, OR
HAS DECREASED OR LIMITED MATERIALLY OR THREATENED TO DECREASE OR LIMIT
MATERIALLY THE SERVICES, SUPPLIES OR MATERIALS SUPPLIED TO OR PURCHASED FROM THE
COMPANY OR THE SUBSIDIARY.


 


2.16.                     REQUIRED CONSENTS.  EXCEPT AS SPECIFIED ON
SCHEDULE 2.16, NO CONSENT, ORDER, AUTHORIZATION, APPROVAL, DECLARATION OR
FILING, INCLUDING, WITHOUT LIMITATION, ANY CONSENT, APPROVAL OR AUTHORIZATION OF
OR DECLARATION OR FILING WITH ANY GOVERNMENTAL OR NON-GOVERNMENTAL AUTHORITY OR
ANY PARTY TO A MATERIAL CONTRACT, IS REQUIRED ON THE PART OF THE COMPANY OR THE
SUBSIDIARY OR THE SELLER FOR OR IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT AND THE AGREEMENTS, DOCUMENTS AND INSTRUMENTS
CONTEMPLATED HEREBY, OR THE CONDUCT OF THE BUSINESS BY THE COMPANY OR THE
SUBSIDIARY AFTER THE CLOSING (THE “REQUIRED CONSENTS”).  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS CONTEMPLATED HEREBY BY THE SELLER WILL NOT RESULT IN ANY VIOLATION
OF, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER, ANY LAW, STATUTE,
REGULATION, ORDINANCE, AGREEMENT, CONTRACT, INSTRUMENT, LICENSE, PERMIT,
AUTHORIZATION, JUDGMENT, DECREE OR ORDER TO WHICH THE COMPANY, THE SUBSIDIARY OR
THE SELLER IS A PARTY OR BY WHICH THE COMPANY, THE SUBSIDIARY OR THE SELLER IS
BOUND.

 

12

--------------------------------------------------------------------------------


 


2.17.                     REGULATORY AND LEGAL COMPLIANCE.  THE COMPANY AND THE
SUBSIDIARY ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL FOREIGN, STATE
AND LOCAL STATUTES, LAWS, ORDINANCES, JUDGMENTS, DECREES, ORDERS OR GOVERNMENTAL
RULES, REGULATIONS, POLICIES AND GUIDELINES APPLICABLE TO IT .


 


2.18.                     LICENSES AND PERMITS.  SCHEDULE 2.18 SETS FORTH ALL
LICENSES, PERMITS, AUTHORIZATIONS AND CERTIFICATIONS OF GOVERNMENTAL AND
NON-GOVERNMENTAL AUTHORITIES HELD BY THE COMPANY OR THE SUBSIDIARY WHICH ARE
NECESSARY FOR THE COMPANY AND/OR THE SUBSIDIARY TO CARRY OUT THEIR BUSINESS. 
THE COMPANY AND THE SUBSIDIARY IS IN MATERIAL COMPLIANCE WITH ALL SUCH LICENSES,
PERMITS, AUTHORIZATIONS AND CERTIFICATIONS, ALL OF WHICH ARE IN FULL FORCE AND
EFFECT AND WILL BE IN FULL FORCE AND EFFECT IMMEDIATELY AFTER GIVING EFFECT TO
THE TRANSACTIONS.  THERE ARE NO OTHER SUCH LICENSES, PERMITS, AUTHORIZATIONS OR
CERTIFICATIONS WHICH ARE MATERIAL TO THE COMPANY, THE SUBSIDIARY OR THE
BUSINESS, WHICH THE COMPANY OR THE SUBSIDIARY, AS APPLICABLE, HAS NOT OBTAINED. 
TO THE KNOWLEDGE OF THE SELLER, THERE ARE NO THREATENED SUSPENSION, REVOCATION
OR INVALIDATION OF SUCH LICENSES, PERMITS, AUTHORIZATIONS OR CERTIFICATIONS, OR
ANY BASIS THEREFOR.


 


2.19.                     TAX MATTERS.


 


(A)                                  DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(I)                                    “TAX” OR “TAXES” MEANS ALL TAXES,
CHARGES, FEES, LEVIES, PENALTIES, ADDITIONS OR OTHER ASSESSMENTS IMPOSED BY ANY
SWEDISH, UNITED KINGDOM, FOREIGN, FEDERAL, STATE, LOCAL OR OTHER TAXING
AUTHORITY, INCLUDING, BUT NOT LIMITED TO, INCOME, EXCISE, PROPERTY (INCLUDING
COUNCIL RATES), SALES, TRANSFER, FRANCHISE, PAYROLL (INCLUDING NATIONAL
INSURANCE CONTRIBUTIONS), WITHHOLDING, EMPLOYMENT, VALUE ADDED, SOCIAL SECURITY,
CUSTOMS DUTIES, STAMP DUTIES, DEGROUPING CHARGES OR OTHER TAXES, INCLUDING ANY
INTEREST, PENALTIES OR ADDITIONS ATTRIBUTABLE THERETO.

 

(II)                                “TAX RETURNS” MEANS ALL REPORTS, ESTIMATES,
DECLARATION OF ESTIMATED TAX, INFORMATION STATEMENTS AND RETURNS RELATING TO, OR
REQUIRED TO BE FILED IN CONNECTION WITH, ANY TAXES AND ANY SCHEDULES ATTACHED TO
OR AMENDMENTS OF (INCLUDING REFUND CLAIMS WITH RESPECT TO) ANY OF THE FOREGOING.

 


(B)                                  EACH OF THE COMPANY AND THE SUBSIDIARY HAS
FILED ALL TAX RETURNS AND OTHER TAX RELATED DOCUMENTS REQUIRED TO BE FILED BY
THE COMPANY AND THE SUBSIDIARY UNDER ALL RELEVANT LAW.  NEITHER THE COMPANY NOR
THE SUBSIDIARY IS OR, TO THE KNOWLEDGE OF THE SELLER IS LIKELY TO BE, THE
SUBJECT OF ANY DISPUTE WITH RESPECT TO TAXATION. THE TAX RETURNS OF THE COMPANY
AND THE SUBSIDIARY ARE TRUE  AND IN ALL MATERIAL RESPECTS CORRECTLY REFLECT THE
INCOME, EXPENSES, DEDUCTIONS, CREDITS, AND TAXES DUE BY THE COMPANY AND/OR THE
SUBSIDIARY AND, EXCEPT AS SET FORTH ON SCHEDULE 2.19(B), HAVE NOT BEEN AMENDED.
THE COMPANY AND THE SUBSIDIARY HAVE PAID ALL TAXES REQUIRED TO BE PAID BY THEM
WHICH HAVE FALLEN DUE PRIOR TO THE CLOSING DATE. NO CLAIMS FOR ASSESSMENT OR
COLLECTION OF ANY TAXES HAVE BEEN ASSERTED OR TO THE SELLER’S KNOWLEDGE WILL BE
ASSERTED AGAINST THE COMPANY OR THE SUBSIDIARY RELATING TO ANY PERIOD PRIOR TO
THE CLOSING DATE.


 


(C)                                  ALL TAXES DUE BY THE COMPANY AND/OR BY THE
SUBSIDIARY ON OR BEFORE THE DATE HEREOF, WHETHER OR NOT SHOWN ON TAX RETURNS
FILED, AND ALL TAXES OF THE COMPANY AND/OR THE

 

13

--------------------------------------------------------------------------------


 


SUBSIDIARY THROUGH THE CLOSING DATE, WHETHER OR NOT DUE AND WHETHER OR NOT SHOWN
ON TAX RETURNS FILED, HAVE BEEN FULLY PAID, OR FULLY RESERVED FOR IN THE
RESPECTIVE ACCOUNTING BOOKS OF THE COMPANY AND/OR THE SUBSIDIARY AND TAKEN INTO
ACCOUNT IN THE FINAL DETERMINATION OF CLOSING WORKING CAPITAL.  FOR THIS
PURPOSE, THE LIABILITY OF THE COMPANY AND THE SUBSIDIARY THROUGH THE CLOSING
DATE FOR TAXES SHALL BE DETERMINED BASED UPON A CLOSING OF THE BOOKS OF THE
COMPANY AND THE SUBSIDIARY AT THE END OF THE CLOSING DATE, AND IN EACH CASE
TAXES SHALL INCLUDE WITHOUT LIMITATION ANY DEGROUPING CHARGES AND ANY LIABILITY
SUBSEQUENTLY IMPOSED AT ANY TIME RELATING TO ANY PERIOD PRIOR TO AND INCLUDING
THE CLOSING DATE BY ANY TAX AUTHORITY UPON AUDIT OR EXAMINATION.


 


2.20.                     LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 2.20, NO
ACTION, ARBITRATION, SUIT, PROCEEDING OR INVESTIGATION IS PENDING OR, TO THE
KNOWLEDGE OF THE SELLER, THREATENED AGAINST THE COMPANY, THE SUBSIDIARY OR, TO
THE KNOWLEDGE OF THE SELLER, AGAINST ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE
COMPANY OR THE SUBSIDIARY IN RELATION TO THE AFFAIRS OF THE COMPANY OR THE
SUBSIDIARY OR THE BUSINESS.  EXCEPT AS EXPRESSLY SET FORTH ON SCHEDULE 2.20, THE
MATTERS DISCLOSED ON SUCH SCHEDULE WILL BE COVERED BY THE COMPANY’S INSURANCE
POLICIES.


 


2.21.                     EMPLOYEES AND COMPENSATION.


 


(A)                                  THE NAMES OF ALL EMPLOYEES WITH AN ANNUAL
BASE SALARY EXCEEDING SEK 300,000 OF THE COMPANY AND NAMES OF ALL EMPLOYEES WITH
AN ANNUAL BASE SALARY EXCEEDING GBP 21,100 OF THE SUBSIDIARY AS WELL AS THEIR
SALARIES, PENSIONS AND OTHER EMPLOYMENT BENEFITS PER THAT DATE ARE LISTED ON
SCHEDULE 2.21.  THE COMPANY AND THE SUBSIDIARY HAVE FULFILLED THEIR RESPECTIVE
MATERIAL OBLIGATIONS AS REGARDS ALL TAXES RELATING TO ITS RESPECTIVE EMPLOYEES. 
ALL SALARIES, REMUNERATIONS, BENEFITS AND PENSION APPROPRIATIONS TO THE
EMPLOYEES ARE PAID OR FULLY SECURED THROUGH INSURANCES AND, TO THE KNOWLEDGE OF
THE SELLER, THE EMPLOYEES OF THE COMPANY AND THE SUBSIDIARY DO NOT HAVE ANY
CLAIMS AGAINST THE COMPANY OR THE SUBSIDIARY. THE EMPLOYEES HAVE NO ADDITIONAL
EMPLOYMENT BENEFITS OTHER THAN STATED IN SCHEDULE 2.21.  TO THE SELLER’S
KNOWLEDGE, NO CLAIMS WHATSOEVER RELATING TO THE PERIOD PRIOR TO THE CLOSING
WILL  BE RAISED AGAINST THE COMPANY OR THE SUBSIDIARY NEITHER FROM PRESENT OR
FORMER EMPLOYEES NOR FROM ANY UNION OR SIMILAR ASSOCIATION IN WHICH ANY PRESENT
OR FORMER EMPLOYEE IS OR HAS BEEN A MEMBER.


 


(B)                                  NO PRESENT EMPLOYEE OF THE COMPANY OR THE
SUBSIDIARY HAS AS PER THE CLOSING DATE GIVEN OR RECEIVED NOTICE TERMINATING
HIS/HER EMPLOYMENT, EXCEPT AS SET FORTH IN SCHEDULE 2.21.  NEITHER THE COMPANY
NOR THE SUBSIDIARY HAS GIVEN NOTICE OF ANY REDUNDANCIES TO ANY EMPLOYEE OR
STARTED CONSULTATIONS WITH ANY TRADE UNION PURSUANT TO ANY STATUTE OR
REGULATION.


 


(C)                                  THE COMPANY AND THE SUBSIDIARY HAS
FULFILLED ITS RESPECTIVE OBLIGATIONS UNDER APPLICABLE LAWS, REGULATION AND
COLLECTIVE BARGAINING AGREEMENTS WITH REGARD TO ANY OBLIGATIONS TO NEGOTIATE
WITH THE UNIONS.


 


2.22.                     ENVIRONMENTAL MATTERS.  THE USE OF THE COMPANY’S AND
THE SUBSIDIARY’S PREMISES AND THE OCCUPANCY THEREOF, AND THE OWNERSHIP AND USE
OF THE COMPANY’S AND THE SUBSIDIARY’S ASSETS AND OPERATION THEREOF, AND THE
CONDUCT OF THE COMPANY’S AND THE SUBSIDIARY’S OPERATIONS AND BUSINESS, ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FOREIGN, FEDERAL, STATE
AND LOCAL LAWS, ORDINANCES, REGULATIONS, STANDARDS AND REQUIREMENTS RELATING TO
POLLUTION, ENVIRONMENTAL PROTECTION, HAZARDOUS SUBSTANCES AND RELATED

 

14

--------------------------------------------------------------------------------


 


MATTERS.  TO THE KNOWLEDGE OF THE SELLER, THERE IS NO LIABILITY ATTACHING TO THE
COMPANY OR ANY SUBSIDIARY OR, TO THE KNOWLEDGE OF THE SELLER AND THE COMPANY,
SUCH PREMISES, OR THE ASSETS OR THE OWNERSHIP OR OPERATION THEREOF AS A RESULT
OF ANY HAZARDOUS SUBSTANCE THAT MAY HAVE BEEN DISCHARGED ON OR RELEASED FROM
SUCH PREMISES, OR DISPOSED OF ON-SITE OR OFF-SITE, OR ANY OTHER CIRCUMSTANCE
OCCURRING PRIOR TO THE CLOSING OR EXISTING AS OF THE CLOSING.  FOR PURPOSES OF
THIS SECTION, “HAZARDOUS SUBSTANCE” SHALL MEAN OIL OR ANY OTHER SUBSTANCE WHICH
IS INCLUDED WITHIN THE DEFINITION OF A “HAZARDOUS SUBSTANCE”, “POLLUTANT”,
“TOXIC SUBSTANCE”, “TOXIC WASTE”, “HAZARDOUS WASTE”, “CONTAMINANT” OR OTHER
WORDS OF SIMILAR IMPORT IN ANY FOREIGN, FEDERAL, STATE OR LOCAL ENVIRONMENTAL
LAW, ORDINANCE OR REGULATION.


 


2.23.                     INSURANCE.     THE COMPANY AND THE SUBSIDIARY MAINTAIN
AND/OR HAVE REASONABLE AND ADEQUATE INSURANCE COVERAGE OF A TYPE AND AMOUNT
CUSTOMARILY CARRIED BY COMPANIES IN THE SAME INDUSTRY AS THE COMPANY AND THE
SUBSIDIARY.  ALL PREMIUMS DUE ON THE INSURANCE POLICIES OR RENEWALS THEREOF HAVE
BEEN PAID AND SUCH POLICIES WILL BE IN FULL FORCE AND EFFECT UNTIL THE CLOSING. 
NOTHING HAS BEEN DONE OR OMITTED TO BE DONE BY THE SELLER, THE COMPANY OR THE
SUBSIDIARY WHICH MAKES ANY POLICY OF INSURANCE IN RESPECT OF THE COMPANY OR THE
SUBSIDIARY OR ITS BUSINESS OR ASSETS VOID OR VOIDABLE OR WHICH WOULD PERMIT AN
INSURER TO CANCEL THE POLICY OR REFUSE TO ACCEPT A CLAIM.


 


2.24.                     AFFILIATE TRANSACTIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.24, (A) NEITHER THE COMPANY NOR THE SUBSIDIARY IS A PARTY TO ANY
CONTRACT OR ARRANGEMENT WITH, OR INDEBTED, EITHER DIRECTLY OR INDIRECTLY, TO ANY
OF ITS OFFICERS, DIRECTORS, MANAGERS, OR THEIR RESPECTIVE RELATIVES OR
AFFILIATES, AND (B) TO THE SELLER’S KNOWLEDGE, NONE OF SUCH PERSONS IS INDEBTED
TO THE COMPANY OR THE SUBSIDIARY OR HAS ANY DIRECT OR INDIRECT OWNERSHIP
INTEREST IN, OR ANY CONTRACTUAL OR BUSINESS RELATIONSHIP WITH, ANY PERSON WITH
WHICH THE COMPANY OR THE SUBSIDIARY IS OR WAS AFFILIATED OR WITH WHICH THE
COMPANY OR THE SUBSIDIARY HAS A BUSINESS RELATIONSHIP, OR ANY PERSON WHICH,
DIRECTLY OR INDIRECTLY, COMPETES WITH THE COMPANY OR THE SUBSIDIARY.


 


2.25.                     ABSENCE OF MATERIAL UNDISCLOSED LIABILITIES.  EXCEPT
FOR (A) ACCOUNTS PAYABLE AND ACCRUED EXPENSES REFLECTED ON THE BALANCE SHEET AND
OTHER SIMILAR AMOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE
BALANCE SHEET DATE, AND (B) OBLIGATIONS OF FUTURE PERFORMANCE UNDER CONTRACTS
SET FORTH ON A SCHEDULE HERETO AND OTHER CONTRACTS ENTERED INTO IN THE ORDINARY
COURSE IN ACCORDANCE WITH THIS AGREEMENT WHICH ARE NOT REQUIRED TO BE LISTED ON
A SCHEDULE HERETO, AS OF THE CLOSING DATE, THE COMPANY AND EACH SUBSIDIARY WILL
HAVE NO MATERIAL LIABILITIES OR OBLIGATIONS, WHETHER ABSOLUTE, ACCRUED,
CONTINGENT OR OTHERWISE AND WHETHER DUE OR TO BECOME DUE RELATING TO AN EVENT
PERTAINING TO THE CONDUCT OF THE BUSINESS PRIOR TO CLOSING.


 


2.26.                     BROKERS.  NO FINDER, BROKER, AGENT, FINANCIAL ADVISOR
OR OTHER INTERMEDIARY HAS ACTED ON BEHALF OF THE SELLER, THE COMPANY OR THE
SUBSIDIARY IN CONNECTION WITH THE NEGOTIATION OR CONSUMMATION OF THIS AGREEMENT
OR THE TRANSACTIONS AND NO SUCH PERSON IS ENTITLED TO ANY FEE, PAYMENT,
COMMISSION OR OTHER CONSIDERATION IN CONNECTION THEREWITH AS A RESULT OF ANY
ARRANGEMENT MADE BY ANY OF THEM.


 


2.27.                     PARENT LOAN.  THE COMPANY HAS REPAID IN FULL THE
OUTSTANDING LOAN FROM SELLER TO THE COMPANY.  AS OF THE CLOSING, OTHER THAN
INTERCOMPANY RECEIVABLES AND PAYABLES INCLUDED IN CLOSING WORKING CAPITAL, NO
INTERCOMPANY LOANS OR ADVANCES FROM SELLER OR ANY OF ITS AFFILIATES (OTHER THAN
THE COMPANY OR ANY OF THE SUBSIDIARIES) TO THE COMPANY OR ANY OF THE
SUBSIDIARIES

 

15

--------------------------------------------------------------------------------


 


SHALL BE OUTSTANDING AND NO AMOUNTS (WHETHER PRINCIPLE, INTEREST, FEES OR
OTHERWISE) SHALL BE DUE OR OWING IN RESPECT THEREOF.


 


2.28.                     UK PENSION REPRESENTATIONS.


 


(A)                                  OTHER THAN UNDER THE SCANDINAVIAN AIRLINES
SYSTEM (INVESTMENTS) LIMITED PENSION AND ASSURANCE SCHEME AND THE SCANDANAVIAN
AIRLINES SYSTEM GROUP INCOME PROTECTION POLICY AND UNUM (“DISCLOSED SCHEMES”),
THERE IS NOT AND HAS NOT BEEN IN OPERATION, AND NO PROPOSAL HAS BEEN ANNOUNCED
TO ENTER INTO OR ESTABLISH, AND THE SUBSIDIARY DOES NOT CONTRIBUTE, IS NOT BOUND
TO CONTRIBUTE EITHER NOW OR IN THE FUTURE AND HAS NOT CONTRIBUTED TO, ANY
AGREEMENT, ARRANGEMENT, SCHEME, CUSTOM OR PRACTICE (WHETHER ENFORCEABLE OR NOT,
WHETHER OR NOT EXEMPT APPROVED BY THE INLAND REVENUE AND WHETHER OR NOT FUNDED
FOR IN ADVANCE) FOR THE PAYMENT OF ANY PENSIONS, ALLOWANCES, LUMP SUMS OR OTHER
BENEFITS ON DEATH, RETIREMENT OR TERMINATION OF EMPLOYMENT (WHETHER VOLUNTARY OR
NOT), OR DURING ANY PERIOD OF SICKNESS OR DISABLEMENT, FOR OR IN RESPECT OF ANY
OF THE SUBSIDIARY’S EMPLOYEES OR OFFICERS OR FORMER EMPLOYEES OR OFFICERS, OR
ANY DEPENDANT OF SUCH AN EMPLOYEE OR OFFICER, OR FORMER EMPLOYEE OR OFFICER.


 


(B)                                  FULL AND ACCURATE DETAILS OF THE DISCLOSED
SCHEMES, INCLUDING CURRENT DETAILS OF THE RATE(S) AT WHICH THE SUBSIDIARY IS
OBLIGED TO CONTRIBUTE IN RESPECT OF EACH EMPLOYEE OR OFFICER WHO IS A MEMBER OF
THE DISCLOSED SCHEMES, HAVE BEEN DISCLOSED TO THE PURCHASER AND THERE ARE NO
MEMBERS OF THE DISCLOSED SCHEMES OTHER THAN THOSE WHOSE NAMES HAVE BEEN SUPPLIED
TO THE PURCHASER AND THERE ARE NO OTHER EMPLOYEES OF THE SUBSIDIARY WHO ARE
CURRENTLY ELIGIBLE FOR OR WHO HAVE BEEN OFFERED MEMBERSHIP OF THE DISCLOSED
SCHEMES.


 


(C)                                  NO UNDERTAKING OR ASSURANCE (WHETHER OR NOT
LEGALLY ENFORCEABLE) HAS BEEN GIVEN OR DISCRETION OR POWER EXERCISED BY OR ON
BEHALF OF THE SUBSIDIARY OR THE TRUSTEES OF THE DISCLOSED SCHEMES AS TO THE
CONTINUANCE OF THE DISCLOSED SCHEMES OR THE CONTINUANCE, INCREASE OR IMPROVEMENT
OF ANY BENEFIT PROVIDED BY, OR CONTRIBUTION TO, THE DISCLOSED SCHEMES OR TO
ADMIT TO MEMBERSHIP ANY PERSON WHO WOULD NOT NORMALLY BE ELIGIBLE FOR MEMBERSHIP
OF THE DISCLOSED SCHEMES OR ON TERMS OTHER THAN THOSE THAT WOULD NORMALLY BE
APPLICABLE UNDER THE DISCLOSED SCHEMES.


 


(D)                                  THERE IS NO REQUIREMENT FOR THE SUBSIDIARY
NOR THE DISCLOSED SCHEMES TO PROVIDE OR PROCURE THE PROVISION OF BENEFITS TO ANY
PERSON EXCEPT ON THE TERMS AND TO THE EXTENT APPLICABLE TO THAT PERSON THAT
WOULD NORMALLY BE APPLICABLE UNDER THE RULES OF THE DISCLOSED SCHEMES.


 


(E)                                  NO EMPLOYEE OR OFFICER OR FORMER EMPLOYEE
OR OFFICER OF THE SUBSIDIARY HAS A RIGHT (WHETHER UNDER THE TERMS OF ANY
CONTRACT OF EMPLOYMENT OR OTHERWISE OR ARISING OUT OF THEIR EMPLOYMENT OR THE
TERMINATION OF ANY CONTRACT OF EMPLOYMENT) AND NO UNDERTAKING OR ASSURANCE HAS
BEEN GIVEN (WHETHER OR NOT LEGALLY ENFORCEABLE) BY OR ON BEHALF OF THE
SUBSIDIARY OR THE TRUSTEES OF THE DISCLOSED SCHEMES TO CONTINUED MEMBERSHIP OF
THE DISCLOSED SCHEMES OR CONTINUED ENTITLEMENT TO, OR CONTINUED MEMBERSHIP OF A
SCHEME PROVIDING, FINAL SALARY BENEFITS OR ANY OTHER BENEFITS CALCULATED BY
REFERENCE TO THEIR REMUNERATION.


 


2.29.                     TRANSITION SERVICES.  THE TRANSITION SERVICE
AGREEMENTS LISTED ON SCHEDULE 4.9 HEREOF CONSTITUTE THE COMPLETE TERMS AND
CONDITIONS UNDER WHICH THE BENEFITS AND SERVICES

 

16

--------------------------------------------------------------------------------


 


SPECIFIED IN SUCH AGREEMENTS HAVE BEEN PROVIDED TO THE COMPANY AND/OR THE
SUBSIDIARY BY THE SELLER AND/OR ITS AFFILIATES OR BY THIRD PARTIES UNDER
AGREEMENTS OR ARRANGEMENTS WITH SELLER AND/OR ITS AFFILIATES IN CONNECTION WITH
THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED.


 


2.30.                     WIDEROE CLAIM.          THE COMPANY HAS PAID IN FULL
ANY UNPAID PORTION OF THE LIABILITY OF THE COMPANY AND THE SUBSIDIARY IN RESPECT
OF THE SETTLEMENT WITH WIDERØE´S FLYVESELSKAP AS CONCERNING THE AGREEMENT ON
RODOS SERVICES ENTERED INTO IN 2003 AND THE COMPANY HAS NO LIABILITIES REMAINING
WITH RESPECT TO SUCH SETTLEMENT.


 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Purchaser represents and warrants to the Seller that each of the statements
contained in this ARTICLE 3 is true and correct:

 


3.1.                            AUTHORITY.  THE PURCHASER HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND PERFORM THE
PURCHASER’S OBLIGATIONS HEREUNDER, AND THIS AGREEMENT HAS BEEN DULY AUTHORIZED
BY THE PURCHASER AND CONSTITUTES A VALID AND BINDING OBLIGATION OF THE PURCHASER
ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS.


 


3.2.                            NO CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER INSTRUMENTS AND AGREEMENTS
CONTEMPLATED HEREBY BY THE PURCHASER WILL NOT RESULT IN ANY VIOLATION OF, BE IN
CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER, ANY LAW, STATUTE, REGULATION
ORDINANCE, MATERIAL CONTRACT OR AGREEMENT, INSTRUMENT, JUDGMENT, DECREE OR ORDER
TO WHICH THE PURCHASER IS A PARTY OR BY WHICH IT IS BOUND.


 


3.3.                            BROKERS.  NO FINDER, BROKER, AGENT, FINANCIAL
ADVISOR OR OTHER INTERMEDIARY HAS ACTED ON BEHALF OF THE PURCHASER IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS, AND NO SUCH PERSON IS ENTITLED
TO ANY FEE, PAYMENT, COMMISSION OR OTHER CONSIDERATION IN CONNECTION THEREWITH
AS A RESULT OF ANY ARRANGEMENT MADE BY THE PURCHASER.


 


3.4.                            DUE DILIGENCE BY PURCHASER.  PURCHASER HAS
CONDUCTED ITS OWN INDEPENDENT REVIEW AND ANALYSIS OF THE COMPANY AND THE
SUBSIDIARY AND THE BUSINESS AND ACKNOWLEDGES THAT SELLER AND THE COMPANY HAVE
PROVIDED THE PURCHASER WITH SATISFACTORY ACCESS TO THE PERSONNEL, PROPERTIES,
PREMISES AND RECORDS OF THE BUSINESS FOR THIS PURPOSE, INCLUDING ACCESS TO
DOCUMENTATION RELATING TO THE COMPANY, THE SUBSIDIARY AND THE BUSINESS CONTAINED
IN THE DATA ROOM SET UP BY THE SELLER FOR THIS PURPOSE.  PURCHASER HAS RELIED
SOLELY UPON ITS OWN INVESTIGATION AND ANALYSIS, AND PURCHASER ACKNOWLEDGES THAT
NEITHER THE SELLER NOR THE COMPANY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION
PROVIDED OR MADE AVAILABLE TO PURCHASER, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE 2 OF THIS AGREEMENT.


 


3.5.                            NO BREACH.                                   THE
PURCHASER IS NOT AWARE OF ANY FACT OR CIRCUMSTANCE, WHICH CONSTITUTE A BREACH OF
ANY OF THE REPRESENTATIONS AND WARRANTIES IN ACCORDANCE WITH THIS AGREEMENT,
WHICH COULD ENTITLE THE PURCHASER TO RAISE A CLAIM AGAINST THE SELLER HEREUNDER.

 

17

--------------------------------------------------------------------------------


 


ARTICLE 4
COVENANTS OF THE SELLER AND THE PURCHASER


 


4.1.                            CONFIDENTIALITY.  FOLLOWING THE CLOSING, THE
SELLER SHALL NOT, DIRECTLY OR INDIRECTLY, DISCLOSE, DIVULGE OR MAKE USE OF ANY
TRADE SECRETS OR OTHER INFORMATION OF A BUSINESS, FINANCIAL, MARKETING,
TECHNICAL OR OTHER NATURE PERTAINING TO THE COMPANY, THE  SUBSIDIARY OR THE
BUSINESS, INCLUDING INFORMATION OF OTHERS THAT THE COMPANY OR THE SUBSIDIARY HAS
AGREED TO KEEP CONFIDENTIAL, EXCEPT TO THE EXTENT THAT SUCH INFORMATION SHALL
HAVE BECOME PUBLIC KNOWLEDGE OTHER THAN BY BREACH OF THIS AGREEMENT BY THE
SELLER, EXCEPT TO THE EXTENT THAT DISCLOSURE OF SUCH INFORMATION IS REQUIRED BY
LAW.  NOTWITHSTANDING THE FOREGOING, THE SELLER AND THE PURCHASER AGREE THAT
THIS RESTRICTION AND COVENANT IN NO EVENT SHALL BE INTERPRETED AS TO LIMIT THE
SELLER’S AND ITS AFFILIATES’ ABILITY TO CONTINUE TO USE INFORMATION ABOUT THE
COMPANY AND THE SUBSIDIARY AND THEIR RESPECTIVE PRODUCTS AND SERVICES ONLY FOR
SO LONG AS AND SOLELY IN CONNECTION WITH THEIR ON-GOING CONTRACTUAL BUSINESS
RELATIONSHIP WITH THE COMPANY AND THE SUBSIDIARY, PROVIDED THAT THE INTERNAL USE
BY THE SELLER AND ITS AFFILIATES OF ANY SUCH INFORMATION SOLELY IN  CONNECTION
WITH DETERMINING WHETHER TO USE THE PRODUCTS OR SERVICES OF THE COMPANY OR THE
SUBSIDIARY OR ONE OF THEIR COMPETITORS SHALL NOT BE DEEMED TO BE A VIOLATION OF
THIS SECTION 4.1 SO LONG AS THE SELLER AND ITS AFFILIATES DO NOT DISCLOSE ANY
SUCH INFORMATION IN ANY MANNER TO ANY SUCH COMPETITOR.


 


4.2.                            NONCOMPETITION COVENANT.  FOR A PERIOD OF TWO
YEARS AFTER THE CLOSING (A)  THE SELLER WILL NOT, DIRECTLY OR INDIRECTLY, OR AS
A STOCKHOLDER, PARTNER, MEMBER, MANAGER, EMPLOYEE, CONSULTANT OR OTHER OWNER OR
PARTICIPANT IN ANY PERSON ENGAGE IN OR ASSIST ANY OTHER PERSON TO ENGAGE IN ANY
BUSINESS IN WHICH THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS
ENGAGED, ANYWHERE IN THE WORLD WHERE THE PURCHASER, THE COMPANY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES DOES BUSINESS, AND (B)  OTHER THAN PURSUANT TO
SECTION 4.4, THE SELLER WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENDEAVOR TO
ENTICE AWAY FROM THE PURCHASER, THE COMPANY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, OR OFFER EMPLOYMENT OR A CONSULTING POSITION TO, OR OTHERWISE
INTERFERE WITH THE BUSINESS RELATIONSHIP OF THE PURCHASER, THE COMPANY OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES WITH, ANY PERSON WHO IS, OR WAS WITHIN THE
ONE-YEAR PERIOD PRIOR THERETO, A CUSTOMER OR EMPLOYEE OF, CONSULTANT, SUPPLIER
OR SERVICE PROVIDER TO, OR OTHER PERSON HAVING A BUSINESS RELATIONS WITH, THE
PURCHASER, THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


 


4.3.                            INJUNCTIVE RELIEF.  THE SELLER ACKNOWLEDGES THAT
ANY BREACH OR THREATENED BREACH OF THE PROVISIONS OF SECTIONS 4.1 OR 4.2 OF THIS
AGREEMENT WILL CAUSE IRREPARABLE INJURY TO THE PURCHASER, THE COMPANY AND/OR
THEIR RESPECTIVE SUBSIDIARIES FOR WHICH AN ADEQUATE MONETARY REMEDY DOES NOT
EXIST.  ACCORDINGLY, IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH OF
SECTION 4.1 OR 4.2, THE PURCHASER SHALL BE ENTITLED, IN ADDITION TO THE EXERCISE
OF OTHER REMEDIES, TO SEEK AND (SUBJECT TO COURT APPROVAL) OBTAIN INJUNCTIVE
RELIEF, WITHOUT NECESSITY OF POSTING A BOND, RESTRAINING THE SELLER FROM
COMMITTING SUCH BREACH OR THREATENED BREACH.  THE RIGHT PROVIDED UNDER THIS
SECTION 4.3 SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND
REMEDIES AVAILABLE TO THE PURCHASER, THE COMPANY OR SUCH SUBSIDIARIES.


 


4.4.                            EMPLOYEE TERMINATION COSTS.  SELLER SHALL BE
LIABLE FOR AND SHALL PAY OR PROMPTLY REIMBURSE THE COMPANY ON OR AFTER THE
CLOSING FOR THE COSTS AND EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH
THE TERMINATION OF UP TO (BUT NOT MORE THAN) TWO EMPLOYEES OF THE COMPANY. 
PURCHASER SHALL NOTIFY SELLER IN WRITING AT OR PRIOR TO THE CLOSING OF THE
IDENTITY OF THE EMPLOYEE(S) THE TERMINATION COSTS FOR WHICH SHALL BE THE
RESPONSIBILITY OF SELLER.

 

18

--------------------------------------------------------------------------------


 


4.5.                            TRAVEL BENEFITS PLANS.  SELLER SHALL CONTINUE IN
EFFECT, AT ITS SOLE COST AND EXPENSE, FOR A PERIOD OF 24 MONTHS AFTER THE
CLOSING (OR SUCH SHORTER PERIOD AS PURCHASER SHALL SPECIFY IN WRITING TO SELLER)
THE PRIVATE ID TRAVEL BENEFITS PLANS FOR THE EMPLOYEES OF THE COMPANY AND THE
SUBSIDIARIES AS OF THE CLOSING.  SELLER SHALL BE LIABLE FOR AND SHALL PAY OR
PROMPTLY REIMBURSE THE COMPANY ON OR AFTER THE CLOSING FOR THE COSTS AND
EXPENSES INCURRED BY THE COMPANY OR THE SUBSIDIARY AS A RESULT OF A LEGALLY
VALID EMPLOYEE CLAIM AGAINST THE COMPANY OR THE SUBSIDIARY IN CONNECTION WITH
THE TERMINATION OF SUCH PRIVATE ID TRAVEL BENEFITS PLANS WHEN SUCH PLANS ARE
TERMINATED FOR SUCH EMPLOYEES IN ACCORDANCE WITH THIS SECTION. ANY SUCH CLAIM
SHALL BE HANDLED IN ACCORDANCE WITH THE PROCEDURE FOR THIRD PARTY CLAIMS SET
FORTH HEREIN.


 


4.6.                            SHAREHOLDERS MEETING. THE PURCHASER, UNLESS THE
AUDITORS RECOMMEND AGAINST IT, PROCURE THAT THE RETIRING BOARD MEMBERS,
ALTERNATES AND MANAGING DIRECTORS OF THE COMPANY AND THE SUBSIDIARY SHALL BE
DISCHARGED FROM LIABILITY AS MEMBERS OF THE BOARD AND MANAGING DIRECTOR AS
REGARDS THE PERIOD OF THEIR OFFICES AT THE NEXT ANNUAL GENERAL MEETING OF
SHAREHOLDERS.


 


4.7.                            SIGMA.  THE PARTIES AGREE THAT ALL RIGHTS AND
LIABILITIES ARISING OUT OF AND RELATING TO THE SYSTEMS SUPPLIED TO THE COMPANY
PRIOR TO THE DATE HEREOF PURSUANT TO THE TERMS OF THE COMPANY’S CURRENT SYSTEMS
SUPPLY AGREEMENTS WITH SIGMA INFORMATION DESIGN AB (“SIGMA”), I.E.
“SYSTEMLEVERANSAVTAL RÖRANDE INTEGRATED DOCUMENT HANDLING SYSTEM (IDHS)” BETWEEN
THE COMPANY AND SIGMA, DATED JUNE 15, 2003, AND THE SUPPLEMENTAL AGREEMENT NO 1
CONCERNING THE IDHS DATED MAY 27, 2004 AND THE SUPPLEMENTAL AGREEMENT NO 2
CONCERNING THE IDHS DATED 3 JANUARY, 2005 (JOINTLY REFERRED TO AS THE “SIGMA
AGREEMENTS”) SHALL BE ATTRIBUTABLE TO THE SELLER IN THE EVENT SUCH SYSTEMS ARE
REJECTED BY THE COMPANY AND RETURNED BY THE COMPANY TO SIGMA, AND SELLER SHALL
INDEMNIFY THE COMPANY AND THE PURCHASER FROM ANY COSTS, CLAIMS OR LIABILITIES
ARISING OUT OF OR RELATED TO THE SIGMA AGREEMENTS TO THE EXTENT NOT INCLUDED IN
CLOSING WORKING CAPITAL.  NOTWITHSTANDING THE FOREGOING, IF SUCH SYSTEMS ARE
ACCEPTED BY THE COMPANY, THEN THE COMPANY SHALL HAVE THE OBLIGATION TO MAKE
PAYMENT TO SIGMA FOR SUCH SYSTEMS IN ACCORDANCE WITH THE TERMS OF THE SIGMA
AGREEMENTS, AND THE SELLER SHALL HAVE NO RIGHTS THAT MAY ARISE OUT OF OR RELATE
TO THE SIGMA AGREEMENTS OR THE SYSTEMS DELIVERED PURSUANT THERETO, AND SHALL
ONLY INDEMNIFY THE PURCHASER TO THE EXTENT COSTS RELATING TO THE SIGMA
AGREEMENTS DUE PER THE CLOSING DATE EXCEED THE LIABILITY INCLUDED IN THE CLOSING
WORKING CAPITAL FOR SUCH COSTS.


 


4.8.                            SELLER PENSION COVENANT.  THE SELLER AND THE
PURCHASER AGREE TO BE BOUND BY THE COVENANTS, AGREEMENTS, TERMS AND CONDITIONS
SET FORTH ON SCHEDULE 4.8 HEREOF PERTAINING TO UK PENSION MATTERS OF THE
SUBSIDIARY AND THE RELEVANT EMPLOYEES OF THE SUBSIDIARY.


 


4.9.                            TRANSITION SERVICES COVENANT.


 


(A)                                  THE SELLER SHALL CAUSE THE BENEFITS AND
SERVICES DESCRIBED AND PROVIDED FOR PURSUANT TO THE CONTRACTS AND AGREEMENTS
LISTED ON SCHEDULE 4.9 HERETO TO CONTINUE TO BE PROVIDED TO THE COMPANY AND/OR
THE SUBSIDIARY, AS APPLICABLE, FROM AND AFTER THE CLOSING DATE ON THE SAME TERMS
AND CONDITIONS AS SET FORTH IN SUCH CONTRACTS AND AGREEMENTS (THE “TRANSITION
SERVICE AGREEMENTS”) FOR THE APPLICABLE PERIOD OF TIME SPECIFIED ON SUCH
SCHEDULE 4.9 OPPOSITE THE APPLICABLE TRANSITION SERVICE AGREEMENT, OR FOR SUCH
SHORTER PERIOD OF TIME AS PURCHASER MAY SPECIFY TO SAS AFTER THE CLOSING FOR A
PARTICULAR TRANSITION SERVICE AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


(B)                                  FOLLOWING THE CLOSING, IF IT IS DETERMINED
THAT THERE ARE BENEFITS OR SERVICES THAT THE SELLER OR ITS AFFILIATES PROVIDE OR
HAVE PROVIDED TO THE COMPANY AND/OR THE SUBSIDIARY IN CONNECTION WITH THE
OPERATION OF THE BUSINESS (EITHER DIRECTLY OR UNDER AGREEMENTS WITH THIRD
PARTIES WHEREBY SUCH BENEFITS AND SERVICES ARE PROVIDED BY SUCH THIRD PARTIES
UNDER AGREEMENTS WITH SELLER OR ITS AFFILIATES) THAT ARE NOT COVERED BY THE
TRANSITION SERVICE AGREEMENTS (BUT EXPRESSLY EXCLUDING DUTY TRAVEL WHICH SHALL
NOT BE CONTINUED AFTER CLOSING, ALTHOUGH SELLER AND ITS AFFILIATES WILL HONOR
DUTY TRAVEL BOOKINGS MADE PRIOR TO CLOSING), THE SELLER SHALL CONTINUE TO
PROVIDE OR CAUSE TO BE PROVIDED TO THE COMPANY AND/OR THE SUBSIDIARY, AS
APPLICABLE, SUCH BENEFITS AND SERVICES AT A COST EQUAL TO THE ACTUAL CHARGES
PAID BY THE COMPANY AND THE SUBSIDIARY PRIOR TO CLOSINGFOR SUCH BENEFITS AND
SERVICES, EACH SUCH BENEFIT AND SERVICE TO BE PROVIDED UNTIL THE COMPANY OR THE
SUBSIDIARY, AS THE CASE MAY BE, MAY REASONABLY OBTAIN SUCH BENEFIT OR SERVICE
FROM THIRD PARTIES, IT BEING AGREED THAT IN THE CASE OF BENEFITS OR SERVICES
THAT MAY NOT REASONABLY BE OBTAINED FROM THIRD PARTIES, THE SELLER SHALL
CONTINUE TO PROVIDE OR CAUSE TO BE PROVIDED TO THE COMPANY AND/OR THE
SUBSIDIARY, AS APPLICABLE, SUCH BENEFITS AND SERVICES FOR SO LONG AS THE COMPANY
OR SUBSIDIARY REQUIRES SUCH BENEFIT OR SERVICE.


 


(C)                                  FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING
THE CLOSING DATE, THE SELLER SHALL CONTINUE IN EFFECT ALL OF THE INSURANCE
COVERAGE OF THE COMPANY AND THE SUBSIDIARY (OTHER THAN CRIME DIRECTORS AND
OFFICERS AND GENERAL LIABILITY (AVIATION) INSURANCE) ON THE SAME TERMS AND
CONDITIONS (INCLUDING COST TO THE COMPANY) AS ARE IN EFFECT IMMEDIATELY PRIOR TO
THE CLOSING, PROVIDED, HOWEVER, THAT PURCHASER SHALL USE BEST EFFORTS TO ARRANGE
FOR SUBSTITUTING INSURANCE COVERAGE IMMEDIATELY AFTER CLOSING AND THE SELLER
SHALL ONLY CONTINUE NON-AVIATION INSURANCE UNTIL DECEMBER 19, 2005.


 


4.10.                     FACILITY LEASE.  THE SUBLEASE BETWEEN SELLER AND THE
COMPANY FOR THE COMPANY’S PREMISES IN SOLLENTUNA, SWEDEN (THE “FACILITY
SUBLEASE”) SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER THE CLOSING IN
ACCORDANCE WITH ITS TERMS (SUBJECT TO ANY RIGHTS OF THE COMPANY TO TERMINATE THE
FACILITY SUBLEASE PRIOR TO ITS SCHEDULED TERM), REGARDLESS OF THE TRANSACTIONS,
AND, UNLESS OTHERWISE REQUESTED BY THE PURCHASER OR THE COMPANY, THE SELLER
SHALL CONTINUE IN FULL FORCE AND EFFECT THE FACILITY LEASE ON WHICH THE FACILITY
SUBLEASE IS BASED (THE “FACILITY LEASE”) DURING ITS TERM.  AT THE REQUEST OF THE
COMPANY OR THE PURCHASER AFTER THE CLOSING, THE SELLER SHALL COOPERATE WITH
PURCHASER AND THE COMPANY TO ARRANGE TO HAVE THE FACILITY LEASE TRANSFERRED FROM
THE SELLER TO THE COMPANY.


 


4.11.                     ORACLE MATTERS.  AS SOON AS REASONABLY PRACTICABLE
FOLLOWING THE CLOSING, THE PURCHASER SHALL, OR SHALL CAUSE THE COMPANY TO,
NEGOTIATE A LICENSE WITH ORACLE CORPORATION FOR THE USE OF ORACLE DATABASES
SIMILAR TO THE DATABASES CURRENTLY USED BY THE COMPANY AND/OR THE SUBSIDIARY
PURSUANT TO THE TERMS OF THE LICENSE AGREEMENT BETWEEN THE SELLER AND ORACLE
DATED AS OF SEPTEMBER 7, 1994 (THE “ORACLE LICENSE AGREEMENT”).  FOR A PERIOD OF
NINETY (90) DAYS FOLLOWING THE CLOSING DATE (THE “ORACLE NEGOTIATION PERIOD”), 
THE SELLER SHALL PROVIDE ACCESS TO AND CONTINUE TO PERMIT THE COMPANY AND THE
SUBSIDIARY TO UTILIZE THE ORACLE DATABASES PROVIDED TO THE SELLER PURSUANT TO
THE TERMS OF THE ORACLE LICENSE AGREEMENT IN THE SAME MANNER AND ON THE SAME
TERMS (INCLUDING COST TO THE COMPANY AND THE SUBSIDIARY) AS THE COMPANY AND THE
SUBSIDIARY CURRENTLY UTILIZE SUCH DATABASES.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 5
TAX COVENANT OF THE SELLER AND THE PURCHASER


 


5.1.                            CERTAIN TAXES. ALL UNITED KINGDOM OR SWEDISH
TRANSFER, DOCUMENTARY, SALES, USE, REAL PROPERTY GAINS, STAMP, REGISTRATION, AND
OTHER SUCH TAXES AND FEES (INCLUDING ANY PENALTIES AND INTEREST) INCURRED AS A
RESULT OF THE SECURITIES TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL BE
PAID BY THE SELLER WHEN DUE, AND THE COMPANY WILL, AT THE SELLER’S EXPENSE, FILE
ALL NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO ALL SUCH
TRANSFER, DOCUMENTARY, SALES, USE, REAL PROPERTY GAINS, STAMP, REGISTRATION, AND
OTHER TAXES AND FEES, AND, IF REQUIRED BY APPLICABLE LAW, THE PURCHASER AND THE
COMPANY AND THE SUBSIDIARIES WILL JOIN IN THE EXECUTION OF ANY SUCH TAX RETURNS
AND OTHER DOCUMENTATION.


 


ARTICLE 6
SURVIVAL; INDEMNIFICATION


 


6.1.                            SURVIVAL.  THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND ANY
INVESTIGATION OR FINDING MADE BY OR ON BEHALF OF THE PURCHASER, THE SELLER OR
THE COMPANY.  NO ACTION FOR A BREACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL BE BROUGHT MORE THAN 18 MONTHS FOLLOWING THE CLOSING
DATE, EXCEPT FOR (A) CLAIMS ARISING OUT OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 2.5, 2.27 AND 2.30 WHICH SHALL SURVIVE INDEFINITELY OR
SECTION 2.19, WHICH SHALL SURVIVE FOR THE APPLICABLE STATUTE OF LIMITATIONS
INCLUDING EXTENSIONS (THE “SPECIFIED REPRESENTATIONS”) AND (B) CLAIMS OF WHICH
THE SELLER HAS BEEN NOTIFIED WITH REASONABLE SPECIFICITY BY THE PURCHASER, OR
CLAIMS OF WHICH THE PURCHASER HAS BEEN NOTIFIED WITH REASONABLE SPECIFICITY BY
THE SELLER, PRIOR TO THE EXPIRATION OF THE SURVIVAL PERIOD FOR THE APPLICABLE
REPRESENTATION AND WARRANTY SET FORTH ABOVE.


 


6.2.                            LIMITS ON CLAIMS.  THE PURCHASER SHALL NOT BE
ENTITLED TO RECOVER ANY LOSSES (AS HEREINAFTER DEFINED) FOR A BREACH OF THE
REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED HEREIN (A) FOR AN
AGGREGATE AMOUNT IN EXCESS OF THE SEK FINAL PURCHASE PRICE, (B) IN RESPECT OF
ANY SINGLE LOSS OF AN AMOUNT OF SEK 200,000 OR LESS, SUCH CLAIMS BEING
DISREGARDED FOR THE PURPOSE OF CALCULATING ANY SUCH LOSS, AND (C) UNLESS THE
AGGREGATE AMOUNT OF ALL SUCH LOSSES EXCEEDS THE SUM OF SEK 3,000,000, AT WHICH
TIME THE PURCHASER SHALL BE ENTITLED TO RECOVER ALL LOSSES, INCLUDING THE FIRST
SEK 3,000,000; PROVIDED, THAT LOSSES RESULTING FROM OR ARISING OUT OF BREACHES
OF THE SPECIFIED REPRESENTATIONS SHALL NOT BE SUBJECT TO THE FOREGOING
LIMITATIONS, EXCEPT THAT WITH RESPECT TO SECTION 2.19, THE PURCHASER SHALL NOT
BE ENTITLED TO RECOVER ANY LOSSES FOR A BREACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 2.19 HEREOF IN RESPECT OF ANY SINGLE LOSS OF AN
AMOUNT OF SEK 50,000 OR LESS, PROVIDED HOWEVER, THAT CLAIMS UNDER ANY OF THE
SIMILAR TAX CATAGORIES (BY WAY OF EXAMPLE:  (A) CORPORATION AND INCOME TAX,
(B) VALUE ADDED TAX AND (C) EMPLOYMENT, PAYROLL, SOCIAL, LABOR AND INSURANCE
TAXES.), REGARDLESS OF WHEN SUCH CLAIMS ARE MADE OR TO WHICH TAXABLE PERIODS
THEY RELATE, SHALL BE AGGREGATED WITH OTHER CLAIMS UNDER THE SAME TAX CATEGORY
AND TREATED AS A SINGLE CLAIM.  SUBJECT TO THE OTHER LIMITATIONS SET FORTH
HEREIN, IN THE EVENT OF A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES BY
THE SELLER CONTAINED HEREIN, INCLUDING THE SPECIFIED REPRESENTATIONS, THE
PURCHASER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO RECOVER FOR LOSSES PURSUANT TO
THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE 6 AND SUCH LOSSES SHALL
BE DEEMED TO BE A REDUCTION OF THE FINAL PURCHASE PRICE.  HENCE IT IS
SPECIFICALLY AGREED THAT NO REMEDY UNDER THE SWEDISH SALE OF GOODS ACT (SW.
KÖPLAGEN

 

21

--------------------------------------------------------------------------------


 


1990:931), AS AMENDED, OR ANY OTHER APPLICABLE STATUE OR LEGAL PRINCIPLE SHALL
BE AVAILABLE TO THE PURCHASER IN CONNECTION WITH A BREACH OF ANY OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED HEREIN.  FOR PURPOSES OF THIS
ARTICLE 6, WHEN DETERMINING WHETHER THE AMOUNT OF THE LOSSES RESULTING FROM A
BREACH OF ANY REPRESENTATION OR WARRANTY OF THE SELLER, ANY MATERIAL ADVERSE
EFFECT OR OTHER MATERIALITY QUALIFIER CONTAINED IN SUCH REPRESENTATION OR
WARRANTY WILL BE DISREGARDED.  NOTWITHSTANDING THE LIMITATIONS ON
INDEMNIFICATION SET FORTH IN SECTIONS 6.1 AND THIS 6.2, SUCH LIMITATIONS SHALL
NOT APPLY TO ANY CLAIM AGAINST THE SELLER FOR BREACH OF ANY REPRESENTATION OR
WARRANTY WHICH WAS ACTUALLY KNOWN BY THE SELLER TO BE INACCURATE AT CLOSING AND
WHICH BREACH WAS NOT PREVIOUSLY DISCLOSED TO THE PURCHASER IN WRITING.


 


6.3.                            INDEMNIFICATION BY SELLER.   SUBJECT TO ANY
APPLICABLE LIMITATIONS SET FORTH IN SECTION 6.1 AND SECTION 6.2, THE SELLER
SHALL INDEMNIFY AND HOLD THE PURCHASER AS THE PURCHASER OF AND STOCKHOLDER OF
THE COMPANY AND THE SUBSIDIARY (IT BEING AGREED THAT LOSSES (AS DEFINED BELOW)
SUFFERED BY OR OCCURRING AT THE COMPANY OR THE SUBSIDIARY SHALL BE DEEMED
LOSSES  OF THE PURCHASER FOR PURPOSES OF INDEMNIFICATION PURSUANT TO THE TERMS
AND CONDITIONS OF THIS ARTICLE 6) HARMLESS FROM AND AGAINST ALL CLAIMS,
LIABILITIES, OBLIGATIONS, COSTS, DAMAGES, LOSSES AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS FEES) OF ANY NATURE (COLLECTIVELY, “LOSSES”) ARISING OUT OF
OR RELATING TO (A) ANY BREACH OF A REPRESENTATION OR WARRANTY IN ARTICLE 2
HEREOF, (B) ANY BREACH OR VIOLATION OF ANY COVENANTS OR AGREEMENTS OF THE SELLER
SET FORTH IN THIS AGREEMENT OR IN ANY CERTIFICATE OR DOCUMENT DELIVERED BY
SELLER AT CLOSING PURSUANT TO THIS AGREEMENT AND (C) ANY (I) BREACH PRIOR TO
CLOSING UNDER THE ORACLE LICENCE AGREEMENT OR ANY INFRINGEMENT CLAIM RELATED
THERETO, (II) INFRINGEMENT CLAIM ARISING OUT OF OR RELATED TO THE COMPANY’S OR
THE SUBSIDIARY’S CONTINUED USE OF THE ORACLE DATABASES COVERED BY THE ORACLE
LICENSE AGREEMENT DURING THE ORACLE NEGOTIATION PERIOD OR ANY RELATED OR SIMILAR
CLAIM, INCLUDING ANY CLAIM FOR BREACH OR VIOLATION OF THE ORACLE LICENSE DURING
THE NEGOTIATION PERIOD AND (III) THE INABILITY OF THE COMPANY AND/OR THE
SUBSIDIARY TO UTILIZE OR THE TERMINATION OF THE COMPANY’S AND/OR THE
SUBSIDIARY’S RIGHTS TO UTILIZE THE ORACLE DATABASES COVERED BY THE ORACLE
LICENSE AGREEMENT DURING THE ORACLE NEGOTIATION PERIOD.  IN ADDITION TO THE
LIMITS ON CLAIMS IN SECTION 6.1 AND 6.2 ABOVE, THE SELLER’S LIABILITY FOR LOSSES
SHALL BE LIMITED AS FOLLOWS:


 


(A)                                  TO THE EXTENT THAT A LOSS OCCURS AS A
RESULT OF ANY LEGISLATION NOT IN FORCE AT THE DATE HEREOF, OR TAKES EFFECT
RETROSPECTIVELY;


 


(B)                                  WHICH WOULD NOT HAVE ARISEN BUT FOR A
VOLUNTARY ACT, INTENTIONAL OMISSION OR TRANSACTION CARRIED OUT BY THE PURCHASER,
OR PERSON DERIVING TITLE FROM THE PURCHASER AFTER CLOSING;


 


(C)                                  RELEVANT TAX BENEFITS FOR THE COMPANY
AND/OR THE SUBSIDIARY SHALL BE TAKEN INTO ACCOUNT; OR


 


(D)                                  WITH RESPECT TO LOSSES RESULTING FROM
PRODUCTS OF THE COMPANY SUBJECT TO REGULAR UPDATES (AIRAC CYCLES), SOLELY TO THE
EXTENT SUCH LOSSES RESULT FROM THE FAILURE OF THE COMPANY TO CONDUCT REASONABLE
UPDATES OF SUCH PRODUCTS FOLLOWING THE CLOSING DATE (TAKING INTO CONSIDERATION
THE NATURE OF THE BUSINESS, INCLUDING WITHOUT LIMITATION QUALITY STANDARDS AND
PROCEDURES).

 

22

--------------------------------------------------------------------------------


 


6.4.                            INDEMNIFICATION BY THE PURCHASER.  SUBJECT TO
THE LIMITATIONS SET FORTH IN SECTION 6.1 AND 6.2, THE PURCHASER SHALL INDEMNIFY
AND HOLD THE SELLER HARMLESS FROM AND AGAINST ALL LOSSES ARISING OUT OF OR
RELATING TO ANY BREACH OR VIOLATION OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS OF THE PURCHASER SET FORTH IN THIS AGREEMENT.


 


6.5.                            NOTIFICATION OF LOSS.  IN THE EVENT THE
PURCHASER BECOMES AWARE OF ANY LOSS, FOR WHICH PURCHASER IS ENTITLED TO RECOVER
FROM SELLER PURSUANT TO THE TERMS OF THIS AGREEMENT, OTHER THAN A LOSS RESULTING
FROM A THIRD PARTY CLAIM, WHICH SHALL BE GOVERNED BY SECTION 6.6 BELOW,
PURCHASER SHALL PROMPTLY (BUT IN NO EVENT LATER THAN FORTY FIVE (45) DAYS
FOLLOWING THE DATE THE PURCHASER BECOMES AWARE OF THE FACTS AND CIRCUMSTANCES
GIVING RISE TO ANY LOSS) NOTIFY SELLER IN WRITING OF THE CIRCUMSTANCES GIVING
RISE TO THE LOSS AND PROVIDE SELLER WITH REASONABLE ACCESS TO THE RELEVANT
INFORMATION DESCRIBING OR RELATING TO SUCH LOSS.


 


6.6.                            PROCEDURES FOR INDEMNIFICATION OF THIRD PARTY
CLAIMS.


 


(A)                                  A PARTY OR PARTIES ENTITLED TO
INDEMNIFICATION HEREUNDER WITH RESPECT TO A THIRD PARTY CLAIM (THE “INDEMNIFIED
PARTY”) WILL GIVE THE PARTY OR PARTIES REQUIRED TO PROVIDE SUCH INDEMNIFICATION
(THE “INDEMNIFIER”) PROMPT WRITTEN NOTICE OF ANY LEGAL PROCEEDING, CLAIM OR
DEMAND INSTITUTED BY ANY THIRD PARTY (IN EACH CASE, A “CLAIM”) IN RESPECT OF
WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER.


 


(B)                                  IF THE INDEMNIFIER PROVIDES WRITTEN NOTICE
TO THE INDEMNIFIED PARTY STATING THAT THE INDEMNIFIER IS RESPONSIBLE FOR THE
CLAIM WITHIN 10 DAYS AFTER ITS RECEIPT OF WRITTEN NOTICE FROM THE INDEMNIFIED
PARTY OF SUCH CLAIM, THE INDEMNIFIER SHALL HAVE THE RIGHT, AT THE INDEMNIFIER’S
EXPENSE, TO DEFEND AGAINST, NEGOTIATE, SETTLE OR OTHERWISE DEAL WITH SUCH CLAIM
AND TO HAVE THE INDEMNIFIED PARTY REPRESENTED BY COUNSEL, REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY, SELECTED BY THE INDEMNIFIER; PROVIDED,
THAT THE INDEMNIFIED PARTY MAY PARTICIPATE IN ANY PROCEEDING WITH COUNSEL OF ITS
CHOICE AND AT ITS EXPENSE; PROVIDED FURTHER, THAT THE PURCHASER, AT ANY TIME
WHEN IT BELIEVES IN GOOD FAITH THAT ANY CLAIM WITH RESPECT TO WHICH THE SELLER
IS DEFENDING IT OR THE COMPANY OR ANY OF THE SUBSIDIARIES IS HAVING OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR
ASSETS, AFFAIRS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY
OR ANY OF THE SUBSIDIARIES, MAY ASSUME THE DEFENSE AND SETTLEMENT OF SUCH CLAIM
IN GOOD FAITH, WITH COUNSEL OF ITS CHOICE, AND BE FULLY INDEMNIFIED THEREFOR;
AND PROVIDED FURTHER, THAT THE INDEMNIFIER MAY NOT ENTER INTO A SETTLEMENT OF
ANY CLAIM WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY UNLESS SUCH
SETTLEMENT PROVIDES THE INDEMNIFIED PARTY WITH A FULL RELEASE FROM SUCH CLAIM
AND REQUIRES NO MORE THAN A MONETARY PAYMENT FOR WHICH THE INDEMNIFIED PARTY IS
FULLY INDEMNIFIED.


 


(C)                                  THE PARTIES WILL COOPERATE FULLY WITH EACH
OTHER IN CONNECTION WITH THE DEFENSE OF ANY CLAIM.


 


6.7.                            RIGHT OF SET-OFF.  IF EITHER PARTY HAS NOT
SATISFIED IN CASH ANY INDEMNIFICATION OBLIGATION OWED BY IT HEREUNDER AS FINALLY
DETERMINED BY A COMPETENT COURT OR ARBITRATION PANEL, THE CLAIMING PARTY OR ANY
OF ITS AFFILIATES MAY, AT THEIR DISCRETION, SATISFY THE UNPAID PORTION OF SUCH
OBLIGATION BY, TO THE EXTENT PERMITTED BY LAW, SETTING-OFF AGAINST ANY AMOUNTS
DUE AND OWING FROM THE DEFAULTING PARTY OR ANY OF ITS AFFILIATES TO THE THE
OTHER PARTY PURSUANT TO THIS

 

23

--------------------------------------------------------------------------------


 


AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS DUE TO THE SELLER AS
ADDITIONAL CONSIDERATION.


 


ARTICLE 7
MISCELLANEOUS


 


7.1.                            NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF DELIVERED IN PERSON, OR BY INTERNATIONAL OVERNIGHT COURIER
SERVICE, OR OTHERWISE ACTUALLY DELIVERED:


 


(A)                                  IF TO THE SELLER, TO:


 

SAS AB

FROSUNDAVIKS ALLE 1

S-195 87 STOCKHOLM

ATTENTION: BENNY ZAKRISSON

with a copy (which shall not constitute notice) to:

SAS AB

Frosundaviks alle 1

S-195 87 Stockholm

Attention: General Counsel SAS Group

 


(B)                                  IF TO THE PURCHASER, TO:


 

Navtech (Sweden) A.B.

c/o Navtech Systems Support, Inc.
175 Columbia Street West, Suite 102
Waterloo, Ontario N2L 5Z5 Canada
Attention:  David Strucke, CEO

 

with a copy (which shall not constitute notice) to:

 

Choate, Hall & Stewart LLP
Two International Place
Boston, Massachusetts  02110, USA
Attention:  William B. Asher, Jr., Esq.

 

and

 

Advokatfirman Delphi & Co.

Box 1432

111 84 Stockholm; Sweden

Attention:  Per Lagerkvist

 

or at such other address as may have been furnished by such Person in writing to
the other parties.

 

24

--------------------------------------------------------------------------------


 


7.2.                            SEVERABILITY AND GOVERNING LAW; ARBITRATION.


 


(A)                                  THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
A MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
HEREOF SHALL BE PROHIBITED OR INVALID UNDER ANY SUCH LAW, SUCH PROVISION SHALL
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING OR NULLIFYING THE REMAINDER OF SUCH PROVISION OR ANY OTHER
PROVISIONS OF THIS AGREEMENT.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD AS TO
DURATION, GEOGRAPHICAL SCOPE, ACTIVITY OR SUBJECT, SUCH PROVISIONS SHALL BE
CONSTRUED BY LIMITING AND REDUCING IT SO AS TO BE ENFORCEABLE TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW.


 


(B)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF SWEDEN, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES.  ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR INVALIDITY
THEREOF, SHALL BE FINALLY SETTLED BY ARBITRATION IN STOCKHOLM, SWEDEN IN
ACCORDANCE WITH THE RULES OF THE ARBITRATION INSTITUTE OF THE STOCKHOLM CHAMBER
OF COMMERCE.  THE ARBITRAL TRIBUNAL SHALL BE COMPOSED OF THREE ARBITRATORS.  THE
LANGUAGE TO BE USED IN ANY SUCH ARBITRAL PROCEEDINGS, IF SO REQUESTED BY A
PARTY, SHALL BE ENGLISH.


 


7.3.                            AMENDMENTS, WAIVERS.  THIS AGREEMENT MAY BE
AMENDED OR MODIFIED ONLY WITH THE WRITTEN CONSENT OF THE PURCHASER AND THE
SELLER.  NO WAIVER OF ANY TERM OR PROVISION HEREOF SHALL BE EFFECTIVE UNLESS IN
WRITING SIGNED BY THE PARTY WAIVING SUCH TERM OR PROVISION.  NO FAILURE TO
EXERCISE OR DELAY IN EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  THE RIGHTS PROVIDED
HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, POWERS OR REMEDIES
PROVIDED BY LAW.


 


7.4.                            EXPENSES.  THE LEGAL, ACCOUNTING, FINANCING AND
DUE DILIGENCE EXPENSES AND ANY BROKER’S OR FINDER’S FEES INCURRED BY THE
PURCHASER IN CONNECTION WITH THE TRANSACTIONS WILL BE BORNE BY THE PURCHASER AND
THE LEGAL AND OTHER COSTS AND EXPENSES AND ANY BROKER’S OR FINDER’S FEES
INCURRED BY THE SELLER, THE COMPANY OR THE SUBSIDIARY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY WILL BE BORNE BY THE SELLER.


 


7.5.                            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT, AND ALL
PROVISIONS HEREOF, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO, PROVIDED THAT
THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES HERETO.  NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT MAY BE ASSIGNED BY THE PURCHASER TO ANY OF ITS AFFILIATES OR TO ANY
PERSON ACQUIRING A MATERIAL PORTION OF THE ASSETS, BUSINESS OR SECURITIES OF THE
PURCHASER, WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR SECURITIES OR
OTHERWISE, PROVIDED, THAT PURCHASER AND ITS SUCCESSOR REMAINS LIABLE FOR
PURCHASER’S OBLIGATIONS HEREUNDER.


 


7.6.                            ENTIRE AGREEMENT.  THIS AGREEMENT, THE ATTACHED
EXHIBITS AND SCHEDULES, AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS
CONTEMPLATED HEREBY CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES, AND THERE
ARE NO FURTHER OR OTHER AGREEMENTS OR UNDERSTANDING, WRITTEN OR ORAL, IN EFFECT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF UNLESS EXPRESSLY
REFERRED TO HEREIN.

 

25

--------------------------------------------------------------------------------


 


7.7.                            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, AND WITH COUNTERPART FACSIMILE SIGNATURE PAGES, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


7.8.                            HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS
HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL BE IGNORED IN
THE CONSTRUCTION OR INTERPRETATION HEREOF.


 


7.9.                            RELEASE.  THE SELLER HEREBY VOLUNTARILY,
KNOWINGLY AND IRREVOCABLY RELEASES AND FOREVER DISCHARGES THE COMPANY, THE
SUBSIDIARY AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES (THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, LIABILITIES, OBLIGATIONS, DAMAGES, EXPENSES
AND OTHER AMOUNTS OF EVERY KIND, NATURE OR DESCRIPTION, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, ARISING OR EXISTING PRIOR TO THE CLOSING DATE, EXCEPT
FOR (I) ANY RIGHTS OF THE SELLER UNDER THIS AGREEMENT AND THE TRANSITION SERVICE
AGREEMENTS, (II) INTERCOMPANY PAYABLES INCLUDED IN CLOSING WORKING CAPITAL, AND
(III) CLAIMS, LIABILITIES, OBLIGATIONS, DAMAGES, EXPENSES AND OTHER AMOUNTS OF
EVERY KIND, NATURE OR DESCRIPTION, KNOWN OR UNKNOWN, OF SELLER AGAINST A
RELEASED PARTY THAT WERE CAUSED BY CRIMINAL BEHAVIOR OR WILLFUL MISCONDUCT OF
SUCH RELEASED PARTY.


 


7.10.                     FURTHER ASSURANCES.  FOLLOWING THE CLOSING, THE SELLER
WILL EXECUTE AND DELIVER TO THE PURCHASER SUCH DOCUMENTS AND TAKE SUCH OTHER
ACTIONS AS THE PURCHASER MAY REASONABLY REQUEST IN ORDER TO FULLY CONSUMMATE THE
TRANSACTIONS.


 


7.11.                     THIRD PARTY BENEFICIARIES.  NOTHING IN THE AGREEMENT
SHALL BE CONSTRUED TO CONFER ANY RIGHT, BENEFIT OR REMEDY UPON ANY PERSON THAT
IS NOT A PARTY HERETO OR A PERMITTED ASSIGNEE OF A PARTY HERETO.


 


7.12.                     NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND THE
OTHER AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREIN.  IN THE EVENT AN AMBIGUITY
OR QUESTION OF INTENT OR INTERPRETATION ARISES UNDER ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENTS CONTEMPLATED HEREIN, THIS
AGREEMENT AND SUCH OTHER AGREEMENTS OR DOCUMENTS SHALL BE CONSTRUED AS IF
DRAFTED JOINTLY BY THE PARTIES THERETO, AND NO PRESUMPTION OR BURDEN OF PROOF
SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF AUTHORING ANY OF THE
PROVISIONS OF THIS AGREEMENT OR ANY OTHER AGREEMENTS OR DOCUMENTS CONTEMPLATED
HEREIN.


 


7.13.                     PUBLICITY. EACH OF THE PARTIES WILL KEEP CONFIDENTIAL
AND NOT DISCLOSE ANY DETAILS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES (OTHER THAN AS REQUIRED
PURSUANT TO AN ORDER BY A COURT OF LAW OR GOVERNMENTAL AGENCY OR OTHERWISE FOR
COMPULSORY LEGAL REQUIREMENTS, PROVIDED THAT IN SUCH INSTANCE PRIOR WRITTEN
NOTICE OF SUCH DISCLOSURE IS GIVEN BY THE DISCLOSING PARTY TO THE OTHER
PARTIES).  ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE OR ANNOUNCEMENT OF THIS
AGREEMENT OR THE TRANSACTIONS, INCLUDING ANY NOTICE TO CUSTOMERS OR SUPPLIERS OF
THE BUSINESS, SHALL BE IN A FORM APPROVED IN ADVANCE IN WRITING BY SELLER AND
PURCHASER.


 


7.14.                     SCHEDULES AND EXHIBITS.  ALL SCHEDULES AND EXHIBITS TO
THIS AGREEMENT ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED
HEREIN BY REFERENCE.  ALL SCHEDULES DELIVERED WITH THIS AGREEMENT SHALL BE
ARRANGED TO CORRESPOND WITH THE NUMBERED AND LETTERED

 

26

--------------------------------------------------------------------------------


 


SECTIONS AND SUBSECTIONS CONTAINED IN THIS AGREEMENT, AND THE DISCLOSURES IN
SUCH SCHEDULES SHALL QUALIFY ONLY THE CORRESPONDING SECTIONS AND SUBSECTIONS
CONTAINED IN THIS AGREEMENT, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN.


 


7.15.                     DEFINITION OF KNOWLEDGE.


 


(A)                                  FOR THE PURPOSES OF THIS AGREEMENT, “TO THE
KNOWLEDGE OF THE SELLER”, “TO THE SELLER’S KNOWLEDGE” OR ANY OTHER SIMILAR
PHRASE SHALL MEAN THE ACTUAL KNOWLEDGE OF ANY OF BENNY ZAKRISSON, ULF LUNDMARK,
BJORN NORDGREN, BJORN ALEGREN, ERIK HELLNERS, INGVAR SODERLUND, LARS
BRYNIELSSON, JOHAN HOLMQVIST, GUNNAR OHRN, ROLAND BACKLUND, BJORN NILSSON AND
GORAN PETTERSSON AND SUCH KNOWLEDGE AS ANY OF THEM REASONABLY SHOULD HAVE, GIVEN
THE CIRCUMSTANCES EXISTING AT A PARTICULAR TIME AND THE INQUIRY AND DUE
DILIGENCE ACTUALLY CONDUCTED BY SUCH PERSON AS OF SUCH TIME.


 


(B)                                  FOR THE PURPOSES OF THIS AGREEMENT, “TO THE
KNOWLEDGE OF THE PURCHASER”, “TO THE PURCHASER’S KNOWLEDGE” OR ANY OTHER SIMILAR
PHRASE SHALL MEAN THE ACTUAL KNOWLEDGE OF ANY OF DAVID STRUCKE, GORDON HEARD,
JILL MONTGOMERY AND DEREK DAWSON AND SUCH KNOWLEDGE AS ANY OF THEM REASONABLY
SHOULD HAVE, GIVEN THE CIRCUMSTANCES EXISTING AT A PARTICULAR TIME AND THE
INQUIRY AND DUE DILIGENCE ACTUALLY CONDUCTED BY SUCH PERSON AS OF SUCH TIME.


 


ARTICLE 8
DEFINITIONS


 

The following terms, as used in this Agreement, have the meanings given to them
where indicated below:

 

Term

 

Section or Place
Where Defined

 

 

 

Additional Consideration

 

Section 1.2

Agreement

 

Preamble

Affiliate

 

Section 2.7

Audited Financial Statements

 

Section 2.6

BA Revenue Period

 

Section 1.5

Balance Sheet

 

Section 2.6

Balance Sheet Date

 

Section 2.6

 

 

 

British Airways

 

Section 1.5

Business

 

Section 2.1

Claim

 

Section 6.6

Closing

 

Section 1.3

Closing Date

 

Section 1.3

 

 

 

Closing Overdue Receivables

 

Section 1.2

 

27

--------------------------------------------------------------------------------


 

Term

 

Section or Place
Where Defined

 

 

 

Closing Working Capital

 

Section 1.2

Company

 

Introduction

Company Intellectual Property

 

Section 2.11

Debt Amount

 

Section 1.2

Default

 

Section 2.8

Disclosed Schemes

 

Section 2.28

Disputed Items Notice

 

Section 1.4

 

 

 

Estimated Closing Purchase Price Certificate

 

Section 1.2

Estimated Purchase Price

 

Section 1.2

Estonia Sub

 

Section 2.12

Facility Lease

 

Section 4.10

Facility Sublease

 

Section 4.10

Final Purchase Price

 

Section 1.2

Final Purchase Price Certificate

 

Section 1.4

Indemnified Party

 

Section 6.6

Indemnifier

 

Section 6.6

Intellectual Property

 

Section 2.11

Leased Property

 

Section 2.9

Losses

 

Section 6.3

Material Contracts

 

Section 2.8

Navtech

 

Preamble

 

 

 

Oracle License Agreement

 

Section 4.11

Oracle Negotiation Agreement

 

Section 4.11

Person

 

Section 2.5

 

 

 

Purchaser

 

Preamble

Released Parties

 

Section 7.9

Required Consents

 

Section 2.16

Securities

 

Introduction

 

 

 

Seller

 

Preamble

 

 

 

Sigma

 

Section 4.7

 

28

--------------------------------------------------------------------------------


 

Term

 

Section or Place
Where Defined

 

 

 

Sigma Agreements

 

Section 4.7

Specified Representations

 

Section 6.1

Subsidiary or Subsidiaries

 

Section 2.3

Tax or Taxes

 

Section 2.19

Tax Returns

 

Section 2.19

Transaction Services Agreement

 

Section 4.9

Transactions

 

Introduction

 

 

 

2007 BA Payment Amount

 

Section 1.5

2007 BA Revenue

 

Section 1.5

2008 BA Payment Amount

 

Section 1.5

2008 BA Revenue

 

Section 1.5

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a sealed instrument as of the date first above written.

 

 

 

NAVTECH (Sweden) AB

 

 

 

 

 

By

 

 

 

(title)

 

 

 

 

 

NAVTECH, INC., Solely for Purposes of Section
1.7

 

 

 

 

 

By

 

 

 

(title)

 

 

 

 

 

SAS AB (publ)

 

 

 

 

 

By

 

 

 

(title)

 

30

--------------------------------------------------------------------------------